UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6172 DREYFUS MUNICIPAL CASH MANAGEMENT PLUS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/15 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax-Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 53 Statements of Operations 56 Statements of Changes in Net Assets 58 Financial Highlights 63 Notes to Financial Statements 73 Report of Independent Registered Public Accounting Firm 82 Important Tax Information 83 Board Members Information 84 Officers of the Funds 86 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS This annual report for the Dreyfus Cash Management Funds (Taxable) covers the 12-month period ended January 31, 2015. Over the reporting period, these funds achieved the following yields and, taking into account the effects of compounding, the following effective yields: Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.03 0.03 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Agency Shares 0.01 0.01 Dreyfus Government Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Service Shares 0.01 0.01 Select Shares 0.01 0.01 Agency Shares 0.01 0.01 Premier Shares 0.01 0.01 Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Despite rising long-term interest rates and a recovering U.S. economy over the reporting period, money market yields remained anchored by an unchanged federal funds rate between 0% and 0.25%. U.S. Economy Continued to Strengthen Long-term rates had climbed as high as 3% but began to moderate in the weeks before the start of the reporting period due to renewed concerns that global economic instability could derail the U.S. recovery.These worries soon proved overblown when the domestic economy continued to exhibit signs of strength in February, including gains in the manufacturing and service sectors, a 6.7% unemployment rate, and the creation of 188,000 new jobs. In March, the unemployment rate stayed unchanged and 225,000 positions were added. Still, it later was announced that severe winter weather had contributed to a contraction in U.S. GDP of 2.1% annualized over the first quarter of the year. The second quarter witnessed a strong rebound in economic data. 330,000 new jobs were created in April, and the unemployment rate fell to 6.3%. In May, payrolls rose by 236,000, and the unemployment rate held steady. Meanwhile, manufacturing activity accelerated, and personal incomes posted gains. 286,000 jobs were created in June, while the unemployment rate dipped to 6.1%. Manufacturing activity, personal incomes, and home sales continued to grow.The U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter. The unemployment rate ticked higher to 6.2% in July, when 249,000 new jobs were created. In addition, regulators removed a degree of uncertainty from money market operations by delaying newly enacted rule changes until 2016. August saw higher retail and new home sales, but new job creation fell to 213,000 even as the unemployment rate fell back to 6.1%. In September, the economic recovery created 250,000 new jobs, and the unemployment rate slid to 5.9%, its The Funds 3 LETTER TO SHAREHOLDERS (continued) lowest level since June 2008. Falling energy prices helped offset rising housing and food prices, contributing to a mild inflation rate of 0.1%. U.S. GDP grew at an estimated annualized 5.0% rate during the third quarter, its strongest quarterly performance since 2003. In early October, investors reacted negatively to concerns that disappointing growth in Europe might threaten the U.S. economy. Markets bounced back over the second half of the month when U.S. economic data stayed strong, including a 5.7% unemployment rate and 221,000 new jobs. Personal incomes rose and fuel prices fell, giving consumers greater confidence. The Federal Reserve Board (the “Fed”) ended its quantitative easing program at the end of the month, signaling its belief that such aggressive accommodation was no longer needed. In November, the unemployment rate ticked higher to 5.8% while an estimated 423,000 new jobs were added. Hourly earnings rose by 0.4% during the month, suggesting that the recovery’s benefits might have broadened to more Americans. Meanwhile, falling fuel prices contributed to an inflation rate of –0.3% in November, giving consumers greater buying power during the holiday season. December brought more positive economic news as the unemployment rate slipped to 5.6% and an estimated 329,000 jobs were created. For 2014 overall, 2.95 million jobs were added to the U.S. economy, the largest annual increase since 1999. The U.S. economy grew at an estimated, annualized 2.6% rate for the fourth quarter. January 2015 saw not just the creation of 257,000 new jobs, but additional evidence of wage growth emerged when compensation for hourly workers jumped by its largest margin since the 2008 financial crisis. A slight increase in the unemployment rate to 5.7% was attributed to more unemployed workers entering the labor force. Fed in No Hurry to Raise Rates The Fed has reiterated that its current target for short-term interest rates “remains appropriate” and that policymakers “can be patient in beginning to normalize the stance of monetary policy.” Therefore, we have set the funds’ weighted average maturities in ranges we consider to be slightly longer than market-neutral, and we have remained focused on well-established issuers with good quality and liquidity characteristics. In our view, these remain prudent strategies until we see more solid evidence that short-term interest rates are set to rise. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the annual report for the Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2015, these tax-exempt money market funds achieved the following yields and effective yields: Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus New York Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus Tax Exempt Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Classic Shares 0.00 0.00 The U.S. economic recovery gained traction over the reporting period, but the Federal Reserve Board (the “Fed”) left its target for short-term interest rates unchanged at historically low levels. Consequently, yields of tax-exempt money market instruments remained near zero percent. Supply-and-Demand Factors Put Pressure on Yields Although the U.S. economy contracted at a 2.1% annualized rate over the first quarter of 2014 amid harsh winter weather, economic data soon rebounded strongly as the unemployment rate moved steadily lower, hundreds of thousands of new jobs were created each month, domestic manufacturing activity intensified, and consumer and business confidence improved. As a result, U.S. GDP expanded at a 4.6% annualized rate during the second quarter, 5.0% for the third quarter, and an estimated 2.6% during the fourth quarter of the year. In contrast to the recovering U.S. economy, many overseas markets continued to struggle with low growth and deflationary pressures stemming from plummeting oil prices. Central banks in Europe and Japan responded with increasingly accommodative monetary policies, which sent yields of sovereign bonds sharply lower in major developed markets. Global investors seeking more competitive levels of current income from high-quality government bonds increasingly turned to U.S.Treasury securities, sparking a substantial rally at the longer end of the market’s maturity range. Short-term rates were relatively unaffected, however, as the Fed left the federal funds rate unchanged in a range between 0% and 0.25%. The Funds 5 LETTER TO SHAREHOLDERS (continued) Within the tax-exempt money market, issuance of new municipal instruments declined in 2014 as the need for short-term financing diminished in light of better fiscal conditions and higher tax receipts. Meanwhile, investor demand remained relatively robust. In this environment, one-year municipal notes ended the reporting period with yields of 0.14%, on average, and a weekly, high-grade market index comprised of seven-day tax-exempt variable-rate demand notes (VRDNs) averaged 0.05% during 2014. Municipal credit quality generally continued to improve throughout the reporting period as most states and many local governments recovered gradually from the recession. In particular, state general funds have shown consecutive quarters of growth in personal income taxes and sales taxes, both important sources of revenue. New York and California have ranked among the states benefiting most from the national economic recovery. Focus on Quality and Liquidity As we have for some time, we maintained the funds’ focus on instruments with strong liquidity characteristics, including an emphasis onVRDNs on which yields are reset weekly and can be tendered at par for cash or seven day settlement. As part of our risk management strategy, we also maintained broad diversification across both municipal issuers and instruments backed by third parties. For example, we have identified stable credits among state general obligation bonds; essential-service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers. In addition, like most other tax-exempt money market funds, we have continued to maintain short weighted average maturities compared to historical averages, as narrow yield differences along the market’s maturity range provided little incentive to assume the incremental risks of longer dated instruments. Fed in No Hurry to Raise Rates Although the Fed ended its massive quantitative easing program in October, 2014, it has reiterated that its current target for short-term interest rates “remains appropriate” and that policymakers “can be patient in beginning to normalize the stance of monetary policy.” Minutes from the Federal Open Market Committee’s January 2015 meeting indicated that members remained concerned about the risks of raising rates too early, and at least one member recommended additional policy accommodation. Consequently, in our judgment, the prudent course for management of the funds continues to be an emphasis on preservation of capital and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2014 to January 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2015 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ .81 $ .96 $ .96 $ .96 — — $ .96 — Ending value (after expenses) $ 1,000.20 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — Annualized expense ratio (%) .16 .19 .19 .19 — — .19 — Dreyfus Government Cash Management Expenses paid per $1,000 † $ .35 $ .35 $ .35 $ .35 — — $ .35 — Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 — — $ 1,000.10 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .30 $ .30 $ .30 $ .30 — — $ .30 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — Annualized expense ratio (%) .06 .06 .06 .06 — — .06 — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .25 $ .25 $ .25 $ .25 $ .25 $ .30 $ .25 $ .25 Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 Annualized expense ratio (%) .05 .05 .05 .05 .05 .06 .05 .05 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .15 $ .15 $ .15 $ .15 — — $ .15 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — Annualized expense ratio (%) .03 .03 .03 .03 — — .03 — The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended January 31, 2015 Institutional Investor Administrative Participant Agency Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ .60 $ .55 $ .55 $ .55 $ .55 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — Annualized expense ratio (%) .12 .11 .11 .11 .11 — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ .55 $ .55 $ .55 $ .55 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — Annualized expense ratio (%) .11 .11 .11 .11 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ .40 $ .40 $ .40 $ .40 — — Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 — — Annualized expense ratio (%) .08 .08 .08 .08 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .30 $ .30 $ .35 $ .30 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — Annualized expense ratio (%) .06 .06 .07 .06 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .55 $ .50 $ .55 — — $ .55 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 Annualized expense ratio (%) .11 .10 .11 — — .11 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2015 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ .82 $ .97 $ .97 $ .97 — — $ .97 — Ending value (after expenses) $ 1,024.40 $ 1,024.25 $ 1,024.25 $ 1,024.25 — — $ 1,024.25 — Annualized expense ratio (%) .16 .19 .19 .19 — — .19 — Dreyfus Government Cash Management Expenses paid per $1,000 † $ .36 $ .36 $ .36 $ .36 — — $ .36 — Ending value (after expenses) $ 1,024.85 $ 1,024.85 $ 1,024.85 $ 1,024.85 — — $ 1,024.85 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .31 $ .31 $ .31 $ .31 — — $ .31 — Ending value (after expenses) $ 1,024.90 $ 1,024.90 $ 1,024.90 $ 1,024.90 — — $ 1,024.90 — Annualized expense ratio (%) .06 .06 .06 .06 — — .06 — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .26 $ .26 $ .26 $ .26 $ .26 $ .31 $ .26 $ .26 Ending value (after expenses) $ 1,024.95 $ 1,024.95 $ 1,024.95 $ 1,024.95 $ 1,024.95 $ 1,024.90 $ 1,024.95 $ 1,024.95 Annualized expense ratio (%) .05 .05 .05 .05 .05 .06 .05 .05 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .15 $ .15 $ .15 $ .15 — — $ .15 — Ending value (after expenses) $ 1,025.05 $ 1,025.05 $ 1,025.05 $ 1,025.05 — — $ 1,025.05 — Annualized expense ratio (%) .03 .03 .03 .03 — — .03 — The Funds 9 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended January 31, 2015 Institutional Investor Administrative Participant Agency Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ .61 $ .56 $ .56 $ .56 $ .56 — Ending value (after expenses) $ 1,024.60 $ 1,024.65 $ 1,024.65 $ 1,024.65 $ 1,024.65 — Annualized expense ratio (%) .12 .11 .11 .11 .11 — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ .56 $ .56 $ .56 $ .56 — — Ending value (after expenses) $ 1,024.65 $ 1,024.65 $ 1,024.65 $ 1,024.65 — — Annualized expense ratio (%) .11 .11 .11 .11 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ .41 $ .41 $ .41 $ .41 — — Ending value (after expenses) $ 1,024.80 $ 1,024.80 $ 1,024.80 $ 1,024.80 — — Annualized expense ratio (%) .08 .08 .08 .08 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .31 $ .31 $ .36 $ .31 — — Ending value (after expenses) $ 1,024.90 $ 1,024.90 $ 1,024.85 $ 1,024.90 — — Annualized expense ratio (%) .06 .06 .07 .06 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .56 $ .51 $ .56 — — $ .56 Ending value (after expenses) $ 1,024.65 $ 1,024.70 $ 1,024.65 — — $ 1,024.65 Annualized expense ratio (%) .11 .10 .11 — — .11 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS January 31, 2015 Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit—31.2% Bank of Montreal (Yankee) 0.25%, 2/9/15 100,000,000 a 100,000,000 Bank of Montreal (Yankee) 0.22%, 4/8/15 209,000,000 209,000,000 Bank of Nova Scotia (Yankee) 0.21%, 4/20/15 300,000,000 b 300,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%—0.25%, 3/26/15—4/28/15 500,000,000 500,000,000 Credit Agricole (Yankee) 0.15%, 2/2/15 500,000,000 500,000,000 Credit Industriel et Commercial (Yankee) 0.20%, 3/18/15 1,000,000,000 1,000,000,000 Mitsubishi UFJ Trust and Banking Corp. (Yankee) 0.24%—0.25%, 4/22/15—4/27/15 475,000,000 b 475,000,000 Mizuho Bank Ltd/NY (Yankee) 0.20%—0.25%, 2/3/15—4/21/15 1,150,000,000 1,150,000,000 Nordea Bank Finland (Yankee) 0.23%, 5/19/15 495,000,000 494,992,652 Norinchukin Bank/NY (Yankee) 0.24%, 4/27/15 500,000,000 500,000,000 Rabobank Nederland/NY (Yankee) 0.27%, 6/19/15 200,000,000 200,003,828 Royal Bank of Canada (Yankee) 0.26%—0.28%, 2/3/15—2/4/15 500,000,000 a 500,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%—0.26%, 3/11/15—4/6/15 1,000,000,000 b 1,000,000,000 Toronto Dominion Bank NY (Yankee) 0.26%, 2/17/15 500,000,000 a 500,000,000 Toronto Dominion Bank NY (Yankee) 0.31%, 10/26/15 375,000,000 375,000,000 Wells Fargo Bank, NA 0.27%—0.28%, 4/9/15—4/10/15 850,000,000 a 850,000,000 Total Negotiable Bank Certificates of Deposit (cost $8,653,996,480) Commercial Paper—28.4% ANZ International Ltd. 0.26%, 2/27/15 100,000,000 a,b 100,000,000 Australia and New Zealand Banking Group Ltd. 0.25%—0.26%, 2/2/15—2/17/15 450,000,000 a,b 450,000,000 Barclays US CCP Funding LLC 0.10%, 2/2/15 500,000,000 b 499,998,612 BNP Paribas Finance Inc. 0.21%—0.23%, 2/2/15—4/21/15 1,081,000,000 1,080,894,534 BNZ International Funding Ltd. 0.29%, 2/3/15 100,000,000 a,b 100,000,000 Caisse des Depots et Consignations 0.15%—0.22%, 2/12/15—4/9/15 522,000,000 521,874,722 The Funds 11 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Commonwealth Bank of Australia 0.25%, 2/20/15 400,000,000 a,b 400,000,000 CPPIB Capital Inc. 0.25%, 9/8/15 115,000,000 114,825,104 Credit Suisse New York 0.23%, 3/24/15 300,000,000 299,902,250 DBS Bank Ltd./Singapore 0.25%—0.26%, 6/8/15—7/7/15 180,000,000 b 179,823,406 JP Morgan Securities LLC (3A3) 0.27%, 4/7/15 150,000,000 149,926,875 JPMorgan Securities LLC (4(2)) 0.38%, 2/9/15 75,000,000 a,b 75,000,000 National Australia Bank 0.25%, 2/9/15 500,000,000 a,b 500,000,000 National Australia Funding (DE) Inc. 0.25%, 2/11/15 138,000,000 a,b 137,998,628 Oversea-Chinese Banking Corp./NY 0.19%—0.24%, 2/19/15—5/27/15 597,900,000 597,589,040 PSP Capital Inc. 0.19%, 3/17/15—3/18/15 191,000,000 190,955,070 Rabobank Nederland/NY 0.27%, 8/14/15 800,000,000 798,859,764 Rabobank USA Finance Corp. 0.21%—0.22%, 2/2/15—2/5/15 155,000,000 154,996,839 State Street Corp. 0.17%, 3/16/15 84,000,000 83,982,943 Toyota Motor Credit Corp. 0.21%, 2/19/15 300,000,000 299,968,500 United Overseas Bank Ltd. 0.23%, 3/20/15—4/17/15 300,000,000 b 299,879,889 Westpac Banking Corp. 0.25%—0.26%, 2/12/15—4/2/15 825,000,000 a,b 825,000,000 Total Commercial Paper (cost $7,861,476,176) Asset -Backed Commercial Paper—4.4% Alpine Securitization Corp. 0.23%, 2/19/15 350,000,000 b 349,959,750 Antalis U.S. Funding Corp. 0.16%, 2/6/15 64,150,000 b 64,148,574 Collateralized Commercial Paper Program Co., LLC 0.30%—0.33%, 3/17/15—7/1/15 800,000,000 799,202,500 Total Asset-Backed Commercial Paper (cost $1,213,310,824) Time Deposits—22.8% Credit Agricole (Grand Cayman) 0.06%, 2/2/15 700,000,000 700,000,000 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Time Deposits (continued) DNB Bank (Grand Cayman) 0.05%, 2/2/15 1,200,000,000 1,200,000,000 DZ Bank AG (Grand Cayman) 0.05%, 2/2/15 288,000,000 288,000,000 Lloyds Bank (London) 0.05%, 2/2/15 1,200,000,000 1,200,000,000 Natixis New York (Grand Cayman) 0.07%, 2/2/15 267,000,000 267,000,000 Nordea Bank Finland (Grand Cayman) 0.05%, 2/2/15 400,000,000 400,000,000 Royal Bank of Canada (Toronto) 0.05%, 2/2/15 271,000,000 271,000,000 Standard Chartered Bank 0.06%, 2/2/15 1,000,000,000 1,000,000,000 Svenska Handelsbanken Inc (Grand Cayman) 0.04%, 2/2/15 1,000,000,000 1,000,000,000 Total Time Deposits (cost $6,326,000,000) U.S. Government Agency—.9% Federal National Mortgage Association 0.09%, 3/4/15 (cost $249,980,625) 250,000,000 c U.S. Treasury Bills—.6% 0.00%—0.01%, 2/5/15—4/30/15 (cost $174,999,389) 175,000,000 U.S. Treasury Notes—.5% 0.02%—0.04%, 3/15/15—5/31/15 (cost $137,007,247) 136,220,000 Repurchase Agreements—12.3% BNP Paribas Prime Brokerage Inc. 0.31%, dated 12/15/14, due 3/7/15 in the amount of $125,003,229 (fully collateralized by Various Common Stocks, value $137,500,001) 125,000,000 d 125,000,000 Credit Agricole CIB 0.05%, dated 1/30/15, due 2/2/15 in the amount of $2,150,008,958 (fully collateralized by $11,827,800 U.S. Treasury Bills, due 3/12/15-1/7/16, value $11,826,236, $9,502,000 U.S. Treasury Bonds, 2.75%-9.13%, due 5/15/18-11/15/44, value $11,070,778, $1,735,702,400 U.S. Treasury Inflation Protected Securities, 0.13%-3.88%, due 4/15/15-4/15/29, value $1,837,282,143, $317,850,000 U.S. Treasury Notes, 0.25%-5.13%, due 2/15/15-8/15/24, value $324,840,718 and $11,902,961 U.S. Treasury Strips, due 5/15/15-8/15/44, value $7,980,145) 2,150,000,000 2,150,000,000 The Funds 13 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) Merrill Lynch & Co. Inc. 0.31%, dated 9/10/14-12/9/14, due 3/7/15 in the amount of $675,017,438 (fully collateralized by Various Common Stocks, value $742,500,127) 675,000,000 d 675,000,000 SG Americas Securities, LLC 0.29%, dated 9/10/14, due 3/7/15 in the amount of $200,004,833 (fully collateralized by Various Common Stocks, value $220,000,001) 200,000,000 d 200,000,000 Societe Generale 0.07%, dated 1/30/15, due 2/2/15 in the amount of $250,001,458 (fully collateralized by $51,168,000 Federal Farm Credit Bank, 0.68%-0.94%, due 9/23/16-11/13/17, value $51,241,977, $36,310,000 Federal Home Loan Bank, 0.80%-1.50%, due 6/12/18-12/30/19, value $36,463,734, $57,844,000 Federal National Mortgage Association, 0.50%-2.13%, due 10/21/15-2/20/18, value $58,231,074 and $122,180,000 Resolution Funding Corp., 0%, due 1/15/21, value $109,066,421) 250,000,000 250,000,000 Total Repurchase Agreements (cost $3,400,000,000) Total Investments (cost $28,016,770,741) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities amounted to $5,756,808,859 or 20.8% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Illiquid security; investment has a put feature and a variable or floating rate.The interest rate shown is the current rate as of January 31, 2015 and changes periodically.The maturity date reflects early termination date and the amount due represents the receivable of the fund as of the next interest payment date. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 78.7 Savings & Loans 1.9 Repurchase Agreements 12.3 Finance 1.8 Asset-Backed/Banking 4.2 Asset-Backed/Special Purpose Entity .2 U.S. Government and Agency 2.0 † Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS January 31, 2015 Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—60.5% Federal Farm Credit Bank: 2/20/15 0.14 70,000,000 a 70,047,153 2/20/15 0.14 180,000,000 a 180,146,493 3/2/15 0.10 75,000,000 74,993,958 3/25/15 0.06 165,000,000 164,985,700 4/13/15 0.11 125,000,000 124,972,882 4/28/15 0.11 29,000,000 28,992,379 5/1/15 0.13 154,000,000 153,998,477 6/5/15 0.10 100,000,000 99,965,555 6/10/15 0.12 50,000,000 49,978,500 8/26/15 0.13 50,000,000 49,962,805 10/7/15 0.12 100,000,000 a 100,000,000 Federal Home Loan Bank: 2/2/15 0.00 65,000,000 65,000,000 2/3/15 0.12 133,000,000 a 132,999,992 2/13/15 0.06 125,000,000 124,997,500 2/17/15 0.11 150,000,000 149,992,667 2/19/15 0.06 500,000,000 499,986,250 2/20/15 0.11 500,000,000 a 500,000,000 2/20/15 0.11 200,000,000 199,998,454 2/20/15 0.11 20,000,000 20,001,428 2/25/15 0.09 100,000,000 99,994,333 2/27/15 0.10 60,000,000 59,995,667 2/27/15 0.11 300,000,000 a 300,000,168 3/11/15 0.10 865,000,000 864,907,956 3/13/15 0.12 90,000,000 89,988,500 3/25/15 0.12 100,000,000 99,982,667 4/17/15 0.11 278,100,000 278,039,166 4/20/15 0.11 75,000,000 74,982,125 4/21/15 0.09 50,000,000 49,990,125 4/21/15 0.13 63,400,000 63,399,001 4/23/15 0.11 175,000,000 174,956,688 4/29/15 0.11 27,500,000 27,492,690 5/1/15 0.13 50,000,000 49,999,176 5/22/15 0.12 100,000,000 99,963,333 6/3/15 0.14 110,000,000 109,947,811 6/5/15 0.14 77,000,000 76,963,134 7/8/15 0.14 139,880,000 139,794,594 7/29/15 0.14 34,100,000 34,077,238 8/19/15 0.14 179,150,000 a 179,209,516 9/15/15 0.16 150,000,000 150,034,852 10/15/15 0.24 250,000,000 249,977,933 11/4/15 0.19 400,000,000 399,963,892 1/22/16 0.24 200,000,000 199,526,666 Federal Home Loan Mortgage Corp.: 2/13/15 0.10 300,000,000 b 299,990,500 2/25/15 0.16 500,000,000 a,b 500,000,000 4/8/15 0.10 250,000,000 b 249,956,458 4/21/15 0.10 500,000,000 b 499,895,764 4/23/15 0.10 500,000,000 b 499,893,125 The Funds 15 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp. (continued): 5/5/15 0.10 300,000,000 b 299,922,500 5/11/15 0.09 25,000,000 b 24,993,813 5/27/15 0.12 225,000,000 b 224,913,750 5/29/15 0.12 400,000,000 b 399,844,000 6/2/15 0.14 100,000,000 b 99,954,625 6/17/15 0.12 100,000,000 b 99,954,667 7/23/15 0.15 200,000,000 b 199,861,444 Federal National Mortgage Association: 2/26/15 0.19 361,000,000 a,b 360,926,935 2/27/15 0.10 140,000,000 b 139,989,889 4/13/15 0.09 200,000,000 b 199,964,500 4/21/15 0.15 200,000,000 a,b 199,982,454 5/21/15 0.10 269,000,000 b 268,918,553 6/1/15 0.14 170,000,000 b 169,920,667 8/17/15 0.13 450,000,000 b 449,674,403 9/28/15 0.19 160,062,000 b 160,383,174 Total U.S. Government Agencies (cost $12,013,148,645) U.S. Treasury Bills—2.8% 2/5/15 0.01 100,000,000 99,999,889 4/30/15 0.05 198,000,000 197,975,800 7/30/15 0.07 250,000,000 249,909,878 Total U.S. Treasury Bills (cost $547,885,567) Repurchase Agreements—38.7% Bank of Nova Scotia dated 1/30/15, due 2/2/15 in the amount of $340,001,700 (fully collateralized by $925,556 Federal Home Loan Bank, 2.20%-3.13%, due 3/11/16-5/2/22, value $931,598, $97,631,705 Federal Home Loan Mortgage Corp., 1.96%-5%, due 4/18/17-12/1/44, value $90,097,828, $238,072,170 Federal National Mortgage Association, 0%-5.50%, due 7/1/15-1/1/45, value $213,651,797, $36,789,430 Government National Mortgage Association, 3.50%-5.39%, due 11/20/43-8/20/62, value $38,725,862 and $1,618,076 U.S. Treasury Inflation Protected Securities, 3.63%, due 4/15/28, value $3,392,965) 0.06 340,000,000 340,000,000 16 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Barclays Capital, Inc. dated 1/30/15, due 2/2/15 in the amount of $19,000,079 (fully collateralized by $11,830,216 U.S. Treasury Notes, 0.88%, due 8/15/17, value $11,923,681 and $9,442,308 U.S. Treasury Strips, due 2/15/18-5/15/44, value $7,456,321) 0.05 19,000,000 19,000,000 Citigroup Global Markets Holdings Inc. dated 1/30/15, due 2/2/15 in the amount of $20,000,100 (fully collateralized by $20,397,000 Federal Agricultural Mortgage Corp., 0.09%, due 2/27/15, value $20,400,025) 0.06 20,000,000 20,000,000 Credit Agricole CIB dated 1/30/15, due 2/2/15 in the amount of $800,004,000 (fully collateralized by $155,335,728 Federal Home Loan Mortgage Corp., Mortgage Pools, 2.21%-6.50%, due 8/1/18-12/1/44, value $68,990,033, $652,458,371 Federal National Mortgage Association, Mortgage Pools, 1.87%-7%, due 1/1/19-11/1/46, value $246,445,484, $548,114,280 Government National Mortgage Association, Mortgage Pools, 2.68%-4.55%, due 10/20/42-1/1/64, value $472,070,145 and $26,177,000 U.S. Treasury Inflation Protected Securities, 0.75%, due 2/15/42, value $28,494,338) 0.06 800,000,000 800,000,000 Federal Reserve Bank of New York, dated 1/30/15, due 2/2/15 in the amount of $5,000,020,833 (fully collateralized by $1,180,039,500 U.S. Treasury Bonds, 2.75%-4.75%, due 2/15/40-8/15/42, value $1,771,804,299 and $3,117,313,000 U.S. Treasury Notes, 1.50%-4%, due 2/29/16-11/15/22, value $3,228,216,636) 0.05 5,000,000,000 5,000,000,000 HSBC USA Inc. dated 1/30/15, due 2/2/15 in the amount of $400,001,667 (fully collateralized by $408,117,000 U.S. Treasury Bills, due 4/30/15-12/10/15, value $408,000,443) 0.05 400,000,000 400,000,000 JPMorgan Chase & Co. dated 1/30/15, due 2/2/15 in the amount of $100,000,750 (fully collateralized by $3,435,910,747 Federal National Mortgage Association, Mortgage Pools, 5.60%-7.28%, due 11/25/33-4/25/44, value $74,267,824 and $349,935,407 Government National Mortgage Association, Mortgage Pools, 0.02%-6.91%, due 9/20/34-3/20/44, value $27,732,305) 0.09 100,000,000 100,000,000 The Funds 17 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Natixis New York Branch dated 1/30/15, due 2/2/15 in the amount of $1,000,005,833 (fully collateralized by $48,288,840 U.S. Treasury Bonds, 3%-8.75%, due 5/15/17-11/15/44, value $61,197,118, $224,330,680 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 1/15/18-1/15/28, value $309,530,934 and $630,392,247 U.S. Treasury Notes, 0.25%-4.63%, due 2/15/15-11/15/24, value $649,271,948) 0.07 1,000,000,000 1,000,000,000 Total Repurchase Agreements (cost $7,679,000,000) Total Investments (cost $20,240,034,212) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 38.7 Federal Farm Credit Bank 5.5 Federal Home Loan Bank 28.1 U.S. Treasury Bills 2.8 Federal Home Loan Mortgage Corp. 17.1 Federal National Mortgage Association 9.8 † Based on net assets. See notes to financial statements. 18 STATEMENT OF INVESTMENTS January 31, 2015 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—69.8% Federal Farm Credit Bank: 2/4/15 0.05 25,000,000 24,999,896 2/8/15 0.12 50,000,000 a 50,001,649 2/11/15 0.04 50,000,000 49,999,444 2/17/15 0.13 150,000,000 a 150,005,176 2/18/15 0.07 120,000,000 119,995,939 2/25/15 0.12 100,000,000 a 100,000,000 3/12/15 0.10 50,000,000 49,994,583 3/23/15 0.12 25,000,000 24,995,833 3/24/15 0.10 50,000,000 49,992,917 4/1/15 0.11 66,000,000 65,988,610 4/13/15 0.10 20,000,000 19,996,055 4/17/15 0.09 75,000,000 74,985,937 4/20/15 0.11 100,000,000 99,976,167 5/7/15 0.10 25,000,000 24,993,403 5/12/15 0.12 15,000,000 14,995,000 6/4/15 0.12 25,000,000 24,989,750 7/17/15 0.10 25,000,000 24,988,472 12/21/15 0.25 32,000,000 31,999,183 Federal Home Loan Bank: 2/4/15 0.08 79,625,000 79,624,489 2/5/15 0.06 125,000,000 124,999,167 2/11/15 0.05 150,000,000 149,997,917 2/13/15 0.06 185,000,000 184,996,043 2/24/15 0.06 150,000,000 149,994,729 2/25/15 0.10 213,000,000 212,986,510 2/27/15 0.10 48,000,000 47,996,602 3/11/15 0.08 191,000,000 190,982,889 3/13/15 0.11 56,800,000 56,792,836 3/18/15 0.13 100,000,000 99,983,750 3/25/15 0.11 4,500,000 4,499,285 4/8/15 0.07 26,200,000 26,196,638 4/22/15 0.10 50,000,000 49,988,889 4/29/15 0.08 4,300,000 4,299,221 5/1/15 0.08 35,000,000 34,993,078 5/6/15 0.10 100,000,000 99,975,194 5/8/15 0.10 112,000,000 111,970,133 5/13/15 0.10 100,000,000 99,971,944 6/5/15 0.14 25,000,000 24,988,375 7/8/15 0.14 50,000,000 49,969,472 Total U.S. Government Agencies (cost $2,808,105,175) The Funds 19 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—27.3% 2/5/15 0.01 125,000,000 124,999,858 2/12/15 0.01 365,000,000 364,998,633 2/19/15 0.01 53,000,000 52,999,867 2/26/15 0.001 123,000,000 122,999,915 3/5/15 0.01 33,000,000 32,999,707 4/16/15 0.02 300,000,000 299,985,611 4/23/15 0.03 100,000,000 99,994,375 Total U.S. Treasury Bills (cost $1,098,977,966) U.S. Treasury Notes—.4% 4/30/15 (cost $16,093,477) 0.09 16,000,000 Total Investments (cost $3,923,176,618) % Cash and Receivables (Net) % Net Assets % a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Federal Home Loan Bank 44.9 U.S. Treasury Notes .4 U.S. Treasury Bills 27.3 Federal Farm Credit Bank 24.9 † Based on net assets. See notes to financial statements. 20 STATEMENT OF INVESTMENTS January 31, 2015 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—17.6% 2/5/15 0.02 590,000,000 589,998,444 2/19/15 0.03 550,000,000 549,991,625 3/5/15 0.02 62,000,000 61,998,898 3/26/15 0.02 200,000,000 199,995,583 4/2/15 0.03 1,022,000,000 1,021,955,467 4/16/15 0.04 500,000,000 499,958,889 4/23/15 0.04 300,000,000 299,975,700 6/4/15 0.07 300,000,000 299,928,250 Total U.S. Treasury Bills (cost $3,523,802,856) U.S. Treasury Floating Rate Notes—.7% 2/2/15 (cost $149,938,059) 0.10 150,000,000 a U.S. Treasury Notes—28.3% 2/28/15 0.12 150,000,000 150,015,976 3/15/15 0.10 300,000,000 300,098,404 3/31/15 0.10 1,100,000,000 1,104,200,240 4/15/15 0.06 650,000,000 650,413,693 4/30/15 0.07 66,000,000 66,389,474 4/30/15 0.08 381,000,000 381,038,198 5/15/15 0.05 53,000,000 53,030,110 5/31/15 0.12 515,000,000 518,403,909 6/15/15 0.10 250,000,000 250,251,250 7/31/15 0.05 314,000,000 316,542,027 8/15/15 0.05 415,000,000 424,212,420 8/15/15 0.09 134,000,000 134,110,218 9/30/15 0.12 600,000,000 600,510,389 9/30/15 0.12 109,000,000 109,811,621 10/15/15 0.12 100,000,000 100,091,397 10/31/15 0.17 300,000,000 302,444,634 11/15/15 0.16 135,000,000 135,229,811 11/30/15 0.15 47,000,000 47,036,615 Total U.S. Treasury Notes (cost $5,643,830,386) The Funds 21 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements—53.0% ABN AMRO Bank N.V. dated 1/30/15, due 2/2/15 in the amount of $1,000,006,667 (fully collateralized by $2,147,848,431 Government National Mortgage Association, Mortgage Pools 2%-5%, due 4/20/39-7/20/44, value $1,018,938,281 and $1,019,800 U.S. Treasury Notes, 2%-2.63%, due 9/30/20-11/15/20, value $1,061,770) 0.08 1,000,000,000 1,000,000,000 Bank of Nova Scotia dated 1/30/15, due 2/2/15 in the amount of $250,001,042 (fully collateralized by $3,624,350 U.S. Treasury Bills, due 2/12/15-1/7/16, value $3,619,864, $105,531,715 U.S. Treasury Bonds, 2.75%-8.13%, due 5/15/21-8/15/44, value $128,195,874, $21,898,875 U.S. Treasury Inflation Protected Securities, 0.13%-2.50%, due 7/15/16-2/15/40, value $29,308,549 and $88,893,520 U.S. Treasury Notes, 0.25%-4.63%, due 8/31/15-8/15/24, value $93,875,722) 0.05 250,000,000 250,000,000 Barclays Capital, Inc. dated 1/30/15, due 2/2/15 in the amount of $125,000,521 (fully collateralized by $91,360,007 U.S. Treasury Notes, 0.88%-2.50%, due 8/15/17-5/15/24, value $94,535,311 and $41,744,939 U.S. Treasury Strips, due 2/15/18-5/15/44, value $32,964,787) 0.05 125,000,000 125,000,000 CIBC World Markets PLC dated 1/30/15, due 2/2/15 in the amount of $100,000,417 (fully collateralized by $5,845,000 U.S. Treasury Bonds, 3%-6.13%, due 11/15/27-11/15/44, value $8,519,396 and $90,721,000 U.S. Treasury Notes, 0.63%-2.25%, due 12/31/16-11/15/24, value $93,481,989) 0.05 100,000,000 100,000,000 Citigroup Global Markets Holdings Inc. dated 1/30/15, due 2/2/15 in the amount of $30,000,125 (fully collateralized by $29,773,600 U.S. Treasury Notes, 2%, due 1/31/16, value $30,600,075) 0.05 30,000,000 30,000,000 Credit Agricole CIB dated 1/30/15, due 2/2/15 in the amount of $200,000,833 (fully collateralized by $1,100,260 U.S. Treasury Bills, due 3/12/15-1/7/16, value $1,100,115, $883,907 U.S. Treasury Bonds, 2.75%-9.13%, due 5/15/18-11/15/44, value $1,029,840, $161,460,688 U.S. Treasury Inflation Protected Securities, 0.13%-3.88%, due 4/15/15-4/15/29, value $170,909,967, $29,567,442 U.S. Treasury Notes, 0.25%-5.13%, due 2/15/15-8/15/24, value $30,217,741 and $1,107,252 U.S. Treasury Strips, due 5/15/15-8/15/44, value $742,339) 0.05 200,000,000 200,000,000 22 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Credit Suisse Securities LLC dated 1/30/15, due 2/2/15 in the amount of $50,000,292 (fully collateralized by $48,185,000 Government National Mortgage Association, 3.50%, due 1/20/45, value $51,000,143) 0.07 50,000,000 50,000,000 Federal Reserve Bank of New York, dated 1/30/15, due 2/2/15 in the amount of $5,400,022,500 (fully collateralized by $1,504,898,400 U.S. Treasury Bonds, 2.75%-4.75%, due 2/15/41-8/15/42, value $2,239,260,203 and $2,982,176,300 U.S. Treasury Notes, 1.63%-4%, due 2/29/16-11/15/22, value $3,160,762,388) 0.05 5,400,000,000 5,400,000,000 HSBC USA Inc. dated 1/30/15, due 2/2/15 in the amount of $600,002,500 (fully collateralized by $596,360,700 U.S. Treasury Notes, 0.63%-2.13%, due 11/30/17-2/15/23, value $612,004,210) 0.05 600,000,000 600,000,000 JPMorgan Chase & Co. dated 1/30/15, due 2/2/15 in the amount of $120,000,600 (fully collateralized by $116,334,900 U.S. Treasury Notes, 0.38%-3.38%, due 3/15/16-11/15/19, value $122,405,102) 0.06 120,000,000 120,000,000 Merrill Lynch & Co. Inc. dated 1/30/15, due 2/2/15 in the amount of $200,000,833 (fully collateralized by $507,900 U.S. Treasury Bills, due 4/2/15, value $507,891, $30,724,400 U.S. Treasury Bonds, 4.38%-5.25%, due 11/15/28-5/15/40, value $43,476,933, $95,581,600 U.S. Treasury Notes, 0.25%-3.63%, due 2/29/16-5/15/24, value $99,557,296 and $68,281,401 U.S. Treasury Strips, due 5/15/16-5/15/43, value $60,457,972) 0.05 200,000,000 200,000,000 Merrill Lynch & Co. Inc. dated 1/30/15, due 2/2/15 in the amount of $120,000,600 (fully collateralized by $115,641,762 Government National Mortgage Association, 3.50%-4%, due 12/20/44-1/20/45, value $122,400,001) 0.06 120,000,000 120,000,000 Natixis New York Branch dated 1/30/15, due 2/2/15 in the amount of $1,400,008,167 (fully collateralized by $67,604,376 U.S. Treasury Bonds, 3%-8.75%, due 5/15/17-11/15/44, value $85,675,965, $314,062,952 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 1/15/18-1/15/28, value $433,343,308 and $882,549,146 U.S. Treasury Notes, 0.25%-4.63%, due 2/15/15-11/15/24, value $908,980,728) 0.07 1,400,000,000 1,400,000,000 Societe Generale dated 1/30/15, due 2/2/15 in the amount of $660,003,300 (fully collateralized by $664,659,600 U.S. Treasury Notes, 0.25%-2%, due 12/31/15-2/15/22, value $673,199,963 and $88 U.S. Treasury Strips, due 11/15/43, value $44) 0.06 660,000,000 660,000,000 The Funds 23 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) TD Securities (USA) LLC dated 1/30/15, due 2/2/15 in the amount of $320,001,333 (fully collateralized by $69,139,700 U.S. Treasury Bills, due 3/12/15-12/10/15, value $69,062,078, $18,925,700 U.S. Treasury Bonds, 2.75%-11.25%, due 2/15/15-8/15/44, value $26,434,201, $4,342,000 U.S. Treasury Floating Rate Notes, 0.07%, due 1/31/16, value $4,342,197, $47,405,200 U.S. Treasury Inflation Protected Securities, 1.63%-3.88%, due 1/15/18-2/15/40, value $87,749,074 and $135,562,400 U.S. Treasury Notes, 0.25%-5.13%, due 1/31/15-8/15/24, value $138,812,469) 0.05 320,000,000 320,000,000 Total Repurchase Agreements (cost $10,575,000,000) Total Investments (cost $19,892,571,301) % Cash and Receivables (Net) .4 % Net Assets % a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 53.0 U.S. Treasury Floating Rate Notes .7 U.S. Treasury Notes 28.3 U.S. Treasury Bills 17.6 † Based on net assets. See notes to financial statements. 24 STATEMENT OF INVESTMENTS January 31, 2015 Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—88.3% 2/5/15 0.02 2,758,000,000 2,757,992,353 2/12/15 0.02 3,790,000,000 3,789,978,445 2/19/15 0.02 5,084,000,000 5,083,953,728 2/26/15 0.01 3,342,000,000 3,341,965,336 3/5/15 0.02 1,936,000,000 1,935,964,187 3/12/15 0.03 1,758,000,000 1,757,944,848 3/19/15 0.03 2,000,000,000 1,999,931,000 3/26/15 0.01 200,000,000 199,998,528 4/2/15 0.04 1,489,000,000 1,488,911,487 4/16/15 0.03 3,306,000,000 3,305,813,526 4/23/15 0.03 3,313,000,000 3,312,786,344 4/30/15 0.02 2,462,000,000 2,461,860,340 5/7/15 0.05 274,000,000 273,961,551 6/11/15 0.08 500,000,000 499,847,431 7/9/15 0.10 600,000,000 599,730,083 1/7/16 0.18 200,000,000 199,664,722 Total U.S. Treasury Bills (cost $33,010,303,909) U.S. Treasury Floating Rate Notes—2.6% 2/2/15 0.07 455,000,000 a 455,004,381 2/2/15 0.11 500,000,000 a 499,962,077 Total U.S. Treasury Floating Rate Notes (cost $954,966,458) The Funds 25 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes—8.0% 2/15/15 0.04 50,000,000 50,004,334 2/28/15 0.04 1,125,000,000 1,125,187,670 3/15/15 0.03 350,000,000 350,139,207 3/31/15 0.06 100,000,000 100,030,138 4/15/15 0.06 800,000,000 800,509,155 4/30/15 0.09 581,731,000 581,784,398 Total U.S. Treasury Notes (cost $3,007,654,902) Total Investments (cost $36,972,925,269) % Cash and Receivables (Net) % Net Assets % a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Treasury Bills 88.3 U.S. Treasury Floating Rate Notes 2.6 U.S. Treasury Notes 8.0 † Based on net assets. See notes to financial statements. 26 STATEMENT OF INVESTMENTS January 31, 2015 Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments—102.4% Alabama—.8% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 2/7/15 2,000,000 a 2,000,000 Arizona—1.9% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.07 2/7/15 1,010,000 a 1,010,000 Phoenix Industrial Development Authority, Health Care Facilities Revenue (Mayo Clinic) (Liquidity Facility; Wells Fargo Bank) 0.01 2/2/15 4,000,000 a 4,000,000 Arkansas—2.0% Arkansas Development Finance Authority, MFHR (Capri Apartments Project) (LOC; FHLB) 0.03 2/7/15 5,200,000 a 5,200,000 California—2.8% Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.05 2/7/15 1,620,000 a 1,620,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.06 2/7/15 1,404,000 a 1,404,000 California Pollution Control Financing Authority, SWDR (Bay Counties Sunnyvale Materials and Resource Transfer Station Project) (LOC; Comerica Bank) 0.05 2/7/15 2,205,000 a 2,205,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.05 2/7/15 2,000,000 a 2,000,000 Colorado—3.3% Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.12 2/7/15 1,635,000 a 1,635,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1129 X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.11 2/7/15 7,000,000 a,b,c 7,000,000 Connecticut—.7% Bridgeport, GO Notes, TAN 2.00 2/19/15 1,900,000 1,901,765 District of Columbia—.3% District of Columbia, GO Notes 5.00 6/1/15 890,000 904,257 Florida—10.3% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 2/7/15 4,885,000 a,b,c 4,885,000 Branch Banking and Trust Co. Municipal Trust (Series 2057) (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.05 2/7/15 10,045,000 a,b,c 10,045,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.10 6/10/15 1,905,000 1,905,000 Florida Housing Finance Corporation, MFMR (Tuscany Lakes Apartments) (LOC; FNMA) 0.03 2/7/15 1,900,000 a 1,900,000 Jacksonville Electric Authority, Water and Sewer System Subordinated Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.02 2/7/15 3,350,000 a 3,350,000 Miami-Dade County, Aviation Revenue (Miami-Dade International Airport) (Eagle Series 2013-0016) (Liquidity Facility; Citibank NA) 0.05 2/7/15 5,000,000 a,b,c 5,000,000 The Funds 27 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Indiana—3.3% Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.10 2/7/15 2,345,000 a 2,345,000 Indianapolis-Marion County Public Library, GO Notes, Refunding 3.00 7/1/15 890,000 900,309 Lawrence, Fort Harrison Reuse Authority, Tax Increment Revenue (Fort Harrison Military Base Reuse District) (LOC; PNC Bank NA) 0.03 2/7/15 5,350,000 a 5,350,000 Iowa—1.7% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.03 2/7/15 4,385,000 a 4,385,000 Kansas—5.3% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.04 2/7/15 10,000,000 a 10,000,000 Wichita, GO Temporary Notes 0.30 10/15/15 4,000,000 4,000,673 Kentucky—1.9% Carroll County, Environmental Facilities Revenue, Refunding (Kentucky Utilities Company Project) (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.02 2/7/15 5,000,000 a 5,000,000 Louisiana—1.9% Ascension Parish, Revenue, CP (BASF SE) 0.21 2/12/15 5,000,000 5,000,000 Maryland—3.6% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.14 2/7/15 4,875,000 a 4,875,000 Maryland, GO Notes (State and Local Facilities Loan) 5.25 3/1/15 500,000 502,035 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.05 4/6/15 4,000,000 4,000,000 Massachusetts—.5% Massachusetts, GO Notes (Consolidated Loan) 4.00 8/1/15 400,000 407,508 Massachusetts, GO Notes (Consolidated Loan) (Prerefunded) 5.00 9/1/15 500,000 d 513,948 Massachusetts Bay Transportation Authority, GO Notes (General Transportation System) 5.88 3/1/15 470,000 472,163 Michigan—1.1% Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.07 2/7/15 2,775,000 a 2,775,000 Minnesota—4.0% Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Notes, GAN 2.00 3/1/15 3,000,000 3,004,566 Minnesota, State General Fund Appropriation Revenue 2.00 6/1/15 600,000 603,600 RBC Municipal Products Inc. Trust (Series E-19) (Minneapolis, Health Care System Revenue (Fairview Health Services)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 2/7/15 5,000,000 a,b,c 5,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.06 4/2/15 2,000,000 2,000,000 Mississippi—2.3% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 2/2/15 4,000,000 a 4,000,000 28 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Mississippi (continued) Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 2/2/15 2,000,000 a 2,000,000 Nebraska—1.7% Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.07 2/12/15 4,500,000 4,500,000 New Jersey—2.1% Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 400,000 409,942 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 3.00 12/1/15 450,000 460,449 Monroe Township, GO Notes, BAN 1.00 2/6/15 3,000,000 3,000,311 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 1,700,000 1,703,243 New York—2.9% Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC—Robert Weslayan College Project) (LOC; M&T Trust) 0.07 2/7/15 2,600,000 a 2,600,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.04 2/7/15 5,000,000 a 5,000,000 North Carolina—.8% Guilford County Industrial Facilities and Pollution Control Financing Authority, IDR (Anco-Eaglin Project) (LOC; Branch Banking and Trust Co.) 0.07 2/7/15 1,600,000 a 1,600,000 University of North Carolina at Charlotte, General Revenue 4.00 4/1/15 400,000 402,456 North Dakota—.8% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 5/1/15 2,000,000 2,003,550 Ohio—1.8% Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.10 2/7/15 1,395,000 a 1,395,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 3,200,000 3,210,560 Oregon—.5% Oregon Department of Transportation, Highway User Tax Senior Lien Revenue 5.00 11/15/15 1,210,000 1,256,096 Pennsylvania—10.6% Beaver County Industrial Development Authority, EIR (BASF Corporation Project) 0.12 2/7/15 3,200,000 a 3,200,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.17 2/7/15 13,500,000 a 13,500,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 2/7/15 8,000,000 a 8,000,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.11 2/7/15 3,295,000 a 3,295,000 The Funds 29 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) South Carolina—1.9% South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 1.00 4/15/15 5,000,000 5,008,819 Tennessee—7.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 2/7/15 5,525,000 a 5,525,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.05 2/7/15 7,900,000 a 7,900,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.07 2/17/15 5,500,000 5,500,000 Shelby County, GO Notes, Refunding 5.00 4/1/15 800,000 806,391 Texas—13.1% Allen Independent School District, Unlimited Tax Bonds, Refunding (LOC; Permanent School Fund Guarantee Program) 2.00 2/15/15 625,000 625,479 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.06 2/9/15 2,590,000 2,590,000 Dallas, GO Notes 5.00 2/15/15 325,000 325,662 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank) 0.17 2/7/15 6,560,000 a,b,c 6,560,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.12 2/19/15 1,000,000 1,000,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.03 2/7/15 3,000,000 a 3,000,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.03 2/7/15 5,000,000 a 5,000,000 Keller Independent School District, Unlimited Tax School Building Bonds 5.50 8/15/15 625,000 642,743 Lovejoy Independent School District, Unlimited Tax School Building Bonds, Refunding (LOC; Permanent School Fund Guarantee Program) 2.00 2/15/15 1,600,000 1,601,273 Mansfield Independent School District, Unlimited Tax Bonds, Refunding (LOC; Permanent School Fund Guarantee Program) 2.00 2/15/15 1,105,000 1,105,851 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.21 2/12/15 5,000,000 5,000,000 San Antonio, GO Notes, Refunding (General Improvement) 0.50 2/1/15 1,000,000 1,000,010 Spring Independent School District, GO Notes, Refunding 5.00 8/15/15 440,000 451,177 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.03 2/7/15 5,000,000 a 5,000,000 Texas Transportation Commission, State Highway Fund First Tier Revenue 4.50 4/1/15 650,000 654,550 Utah—.4% Utah Board of Regents, General Revenue (University of Utah) 1.50 8/1/15 1,105,000 1,112,486 Vermont—1.0% Vermont Educational and Health Buildings Financing Agency, HR (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.01 2/2/15 2,500,000 a 2,500,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Virginia—.2% Virginia Resources Authority, Infrastructure Revenue (Virginia Pooled Financing Program) 4.00 11/1/15 405,000 416,483 Washington—1.4% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.09 2/7/15 3,560,000 a 3,560,000 Wisconsin—8.0% Dane County, GO Notes, Refunding 3.00 6/1/15 815,000 822,365 Milwaukee, GO Promissory Notes 5.00 2/15/15 375,000 375,777 PMA Levy and Aid Anticipation Notes Program, Note Participations 0.75 2/23/15 2,000,000 2,000,715 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 7/23/15 3,000,000 3,011,320 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 10/23/15 1,285,000 1,291,952 Saint Croix Central School District, GO Notes, BAN 2.00 3/23/15 3,340,000 3,347,404 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.13 4/2/15 4,000,000 4,000,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; FHLB) 0.04 2/7/15 6,140,000 a 6,140,000 Total Investments (cost $268,511,888) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at January 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities amounted to $38,490,000 or 14.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. Portfolio Summary (Unaudited) † Value (%) Value (%) Industrial 20.0 Special Tax 2.7 Education 12.2 State/Territory 2.6 Health Care 11.4 Pollution Control 1.6 Housing 9.9 Resource Recovery 1.1 Utility-Electric 9.5 Lease .9 Transportation Services 8.8 Prerefunded .2 City 6.7 Other 5.4 County 5.9 Utility-Water and Sewer 3.5 † Based on net assets. The Funds 31 STATEMENT OF INVESTMENTS January 31, 2015 Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—103.8% Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.04 2/7/15 2,100,000 a 2,100,000 Brewster Central School District, GO Notes, BAN 0.50 10/9/15 10,930,000 10,957,649 Canisteo-Greenwood Central School District, GO Notes, BAN 1.00 6/24/15 5,620,000 5,636,757 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.20 2/7/15 8,730,000 a 8,730,000 Chemung County Industrial Development Agency, IDR (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.20 2/7/15 170,000 a 170,000 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.02 2/7/15 4,945,000 a 4,945,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.02 2/7/15 4,350,000 a 4,350,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1327) (New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 2/7/15 11,250,000 a,b,c 11,250,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.09 2/7/15 1,720,000 a 1,720,000 Franklin County Civic Development Corporation, Revenue (Alice Hyde Medical Center Project) (LOC; HSBC Bank USA) 0.02 2/7/15 3,300,000 a 3,300,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.20 2/7/15 1,260,000 a 1,260,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 5,565,000 a 5,565,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.09 2/7/15 1,795,000 a 1,795,000 Maybrook, GO Notes, BAN (Sewer System Improvements) 1.25 6/18/15 6,000,000 6,019,165 Metropolitan Transportation Authority, Transportation Revenue (Eagle Series 2014-0042) (LOC; Berkshire Hathaway Assurance Corp. and Liquidity Facility; Citibank NA) 0.03 2/7/15 7,425,000 a,b,c 7,425,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.07 2/7/15 1,805,000 a,d 1,805,000 New York City, GO Notes (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.02 2/7/15 15,000,000 a 15,000,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.03 2/7/15 11,100,000 a 11,100,000 New York City, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.02 2/7/15 1,800,000 a 1,800,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.08 2/7/15 3,800,000 a 3,800,000 New York City Housing Development Corporation, MFMR (50th Avenue Development) (LOC; Wells Fargo Bank) 0.01 2/7/15 5,000,000 a,d 5,000,000 New York City Housing Development Corporation, MFMR (1405 Fifth Avenue Apartments) (LOC; Citibank NA) 0.04 2/7/15 9,500,000 a,d 9,500,000 New York City Housing Development Corporation, MFMR (Bruckner by the Bridge) (LOC; FHLMC) 0.01 2/7/15 10,000,000 a,d 10,000,000 New York City Housing Development Corporation, MFMR (Las Casas Development) (LOC; Bank of America) 0.05 2/7/15 3,155,000 a,d 3,155,000 32 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City Housing Development Corporation, MFMR (Susan's Court) (LOC; Citibank NA) 0.03 2/7/15 13,000,000 a,d 13,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 4,450,000 a,d 4,450,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.09 2/7/15 5,730,000 a 5,730,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.05 2/7/15 3,865,000 a 3,865,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 0.14 2/7/15 2,325,000 a 2,325,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.06 3/2/15 15,000,000 15,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Barclays Bank PLC) 0.02 2/7/15 10,000,000 a 10,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Wells Fargo Bank) 0.01 2/2/15 2,000,000 a 2,000,000 New York City Transitional Finance Authority, Building Aid Revenue (Citigroup ROCS, Series RR II R-14076) (Liquidity Facility; Citibank NA) 0.03 2/7/15 6,250,000 a,b,c 6,250,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 1,500,000 a 1,500,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 2/7/15 5,940,000 a 5,940,000 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Eagle Series 2014-0044) (LOC; Berkshire Hathaway Assurance Corp. and Liquidity Facility; Citibank NA) 0.03 2/7/15 6,000,000 a,b,c 6,000,000 New York Local Government Assistance Corporation, Senior Lien Revenue, Refunding 5.00 4/1/15 500,000 503,938 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue 5.00 2/15/15 2,210,000 2,214,558 New York State Dormitory Authority, Revenue (Blythedale Children's Hospital) (LOC; TD Bank) 0.02 2/7/15 2,700,000 a 2,700,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.02 2/7/15 6,605,000 a 6,605,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.04 2/7/15 17,000,000 a 17,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/15 7,500,000 7,543,569 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/15 1,000,000 1,005,785 The Funds 33 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/15 375,000 380,465 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 3.00 5/15/15 500,000 504,060 New York State Housing Finance Agency, Housing Revenue (29 Flatbush Avenue) (LOC; Landesbank Hessen-Thueringen Gironzentrale) 0.06 2/7/15 14,000,000 a,d 14,000,000 New York State Housing Finance Agency, Housing Revenue (80 DeKalb Avenue) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.03 2/7/15 6,000,000 a,d 6,000,000 New York State Housing Finance Agency, Housing Revenue (316 Eleventh Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.03 2/7/15 11,000,000 a,d 11,000,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 4,000,000 a,d 4,000,000 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.02 2/7/15 4,000,000 a,d 4,000,000 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.03 2/7/15 7,000,000 a,d 7,000,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.05 2/7/15 8,375,000 a,d 8,375,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.12 4/1/15 1,370,000 d 1,370,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.25 10/1/15 1,405,000 d 1,405,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Royal Bank of Canada) 0.05 2/2/15 4,300,000 a,d 4,300,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Royal Bank of Canada) 0.03 2/7/15 17,300,000 a,d 17,300,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue 5.00 4/1/15 500,000 503,936 Newburgh City School District, GO Notes, RAN 0.75 2/5/15 7,000,000 7,000,311 North Tonawanda, GO Notes, BAN 1.00 5/7/15 2,500,000 2,502,909 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.17 2/7/15 1,545,000 a 1,545,000 Port Authority of New York and New Jersey, Equipment Notes 0.07 2/7/15 10,500,000 a 10,500,000 RIB Floater Trust (Series 1 WX) (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) (Liquidity Facility; Barclays Bank PLC) 0.03 2/7/15 2,000,000 a,b,c 2,000,000 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.20 2/7/15 1,805,000 a 1,805,000 Sachem Central School District, GO Notes, TAN 1.00 6/26/15 12,000,000 12,037,158 Scottsville, GO Notes, BAN 1.00 8/13/15 1,720,000 1,722,274 Tonawanda, GO Notes, BAN 1.00 6/11/15 3,241,000 3,247,656 34 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Triborough Bridge and Tunnel Authority, General Revenue, BAN (MTA Bridges and Tunnels) 5.00 5/15/15 12,100,000 12,269,459 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 4,500,000 a 4,500,000 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Trust) 0.17 2/7/15 605,000 a 605,000 Watertown, GO Notes, BAN 1.00 4/23/15 2,500,000 2,502,481 Watervliet City School District, GO Notes, TAN 1.00 3/25/15 600,000 600,561 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.17 2/7/15 20,000,000 a,d 20,000,000 Total Investments (cost $412,992,691) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at January 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities amounted to $32,925,000 or 8.3% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At January 31, 2015, the fund had $145,660,000 or 36.6% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from housing. Portfolio Summary (Unaudited) † Value (%) Value (%) Housing 36.6 Utility-Water and Sewer 7.4 City 15.8 Health Care 6.6 Education 11.9 Special Tax 4.1 Industrial 11.1 Other 1.5 Transportation Services 8.8 † Based on net assets. The Funds 35 STATEMENT OF INVESTMENTS January 31, 2015 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—101.2% Alabama—3.1% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.17 2/7/15 15,000,000 a 15,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 2/7/15 14,000,000 a 14,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.02 2/7/15 15,000,000 a 15,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.02 2/7/15 20,000,000 a 20,000,000 Alaska—.2% Anchorage, Electric Utility Subordinated Lien Revenue, CP (LOC; Wells Fargo Bank) 0.08 3/17/15 3,800,000 3,800,000 Arizona—2.6% Arizona Health Facilities Authority, Revenue, Refunding (Phoenix Children's Hospital) (P-FLOATS Series MT-836) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.22 2/7/15 10,495,000 a,b,c 10,495,000 Arizona Transportation Board, GAN, Refunding 4.00 7/1/15 2,000,000 2,031,578 Deutsche Bank Spears/Lifers Trust (Series DBE-1086) (Phoenix Industrial Development Authority, LR (Rowan University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.09 2/7/15 37,220,000 a,b,c 37,220,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc.— Drake Cement Project) (LOC; Citibank NA) 0.03 2/7/15 4,500,000 a 4,500,000 Arkansas—.4% Arkansas, GO Notes (Federal Highway Grant Anticipation and Tax Revenue) 5.00 4/1/15 8,305,000 8,370,911 California—1.0% Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 2/7/15 20,835,000 a,b,c 20,835,000 Colorado—5.6% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.03 2/7/15 15,800,000 a 15,800,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1315) (Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.11 2/7/15 11,805,000 a,b,c 11,805,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.05 2/7/15 9,600,000 a 9,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.02 2/7/15 35,000,000 a 35,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.06 2/7/15 45,000,000 a 45,000,000 Connecticut—.6% Bridgeport, GO Notes, TAN 2.00 2/19/15 13,000,000 13,012,077 36 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Delaware—1.9% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.02 2/7/15 40,000,000 a 40,000,000 District of Columbia—1.9% District of Columbia, Revenue (American Legacy Foundation Issue) 0.02 2/7/15 22,000,000 a 22,000,000 District of Columbia Housing Finance Agency, MFHR (Edgewood Terrace I Project) 0.28 12/1/15 7,190,000 7,190,000 District of Columbia Water and Sewer Authority, Public Utility Subordinated Lien Revenue (Eagle Series 2013-0012) (Liquidity Facility; Citibank NA) 0.04 2/7/15 7,000,000 a,b,c 7,000,000 District of Columbia Water and Sewer Authority, Public Utility Subordinated Lien Revenue, Refunding 5.00 10/1/15 4,000,000 4,128,408 Florida—2.6% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.10 6/10/15 24,000,000 24,000,000 Florida State Board of Education, Lottery Revenue, Refunding 5.00 7/1/15 3,010,000 3,070,263 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.05 2/18/15 20,000,000 20,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.12 6/12/15 7,000,000 7,000,000 Georgia—2.4% Cobb County Hospital Authority, RAC (Equipment Pool Project) (LOC; Wells Fargo Bank) 0.02 2/7/15 11,300,000 a 11,300,000 Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.06 2/7/15 4,985,000 a 4,985,000 Monroe County Development Authority, PCR (Oglethorpe Power Corporation Scherer Project) (LOC; Bank of Montreal) 0.03 2/7/15 15,000,000 a 15,000,000 Private Colleges and Universities Authority, Revenue (Emory University) 0.02 2/7/15 19,550,000 a 19,550,000 Hawaii—.1% Hawaii, GO Notes, Refunding 5.00 7/1/15 1,745,000 1,779,853 Illinois—.6% Illinois Educational Facilities Authority, Revenue (Saint Xavier University Project) (LOC; Bank of America) 0.03 2/7/15 7,705,000 a 7,705,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.02 2/7/15 3,720,000 a 3,720,000 Indiana—1.9% Deutsche Bank Spears/Lifers Trust (Series DBE-1325) (Indiana Finance Authority, HR (Community Health Network Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.11 2/7/15 22,050,000 a,b,c 22,050,000 The Funds 37 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Indiana (continued) Hamilton Southeastern Consolidated School Building Corporation, BAN 0.32 5/27/15 12,660,000 12,660,000 Indianapolis Public Schools Multi-School Building Corporation, Unlimited Ad Valorem Property Tax First Mortgage Revenue, Refunding 2.00 7/15/15 5,430,000 5,473,843 Kansas—.7% Wichita, GO Temporary Notes 0.25 10/15/15 15,000,000 15,003,051 Louisiana—1.8% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.02 2/7/15 15,215,000 a 15,215,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.02 2/7/15 13,875,000 a 13,875,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.02 2/7/15 8,360,000 a 8,360,000 Maryland—2.6% Frederick County, Revenue (Homewood at Frederick, Maryland Inc. Facility) (LOC; M&T Trust) 0.02 2/7/15 10,700,000 a 10,700,000 Maryland Department of Transportation, Consolidated Transportation Revenue, Refunding 5.00 5/1/15 5,545,000 5,611,009 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.07 2/7/15 6,095,000 a 6,095,000 Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.02 2/7/15 15,900,000 a 15,900,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.05 4/6/15 15,000,000 15,000,000 Massachusetts—5.2% Massachusetts, GO Notes, RAN 1.50 5/28/15 50,000,000 50,221,608 Massachusetts Housing Finance Agency, Multifamily Conduit Revenue (Quincy Point Project) 0.33 1/15/16 16,500,000 16,500,000 Massachusetts School Building Authority, Subordinated Dedicated Sales Tax BAN 5.00 7/16/15 13,000,000 13,286,482 University of Massachusetts Building Authority, CP (Liquidity Facility; U.S. Bank NA) 0.08 5/7/15 10,500,000 10,500,000 University of Massachusetts Building Authority, Project Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.03 2/7/15 18,560,000 a 18,560,000 Michigan—3.9% Board of Trustees of the Michigan State University, CP 0.08 2/18/15 23,220,000 23,220,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health) 0.05 4/6/15 20,000,000 20,000,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; FHLB) 0.02 2/7/15 20,000,000 a 20,000,000 Michigan State Building Authority, Revenue (Facilities Program) (LOC; Citibank NA) 0.03 2/7/15 6,300,000 a 6,300,000 38 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) RBC Municipal Products Inc. Trust (Series E-49) (Michigan Finance Authority, HR (CHE Trinity Health Credit Group)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 2/7/15 12,000,000 a,b,c 12,000,000 Minnesota—5.3% Hennepin County, GO Notes (Liquidity Facility; U.S. Bank NA) 0.02 2/7/15 25,000,000 a 25,000,000 Metropolitan Council, (Minneapolis-Saint Paul Metropolitan Area) GO Notes, GAN 2.00 3/1/15 20,000,000 20,030,439 RBC Municipal Products Inc. Trust (Series E-19) (Minneapolis, Health Care System Revenue (Fairview Health Services)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 2/7/15 20,600,000 a,b,c 20,600,000 Rochester, Health Care Facilities Revenue, CP (Mayo Foundation) 0.06 5/18/15 10,000,000 10,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.09 3/12/15 24,000,000 24,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.06 4/2/15 9,000,000 9,000,000 Mississippi—1.6% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 2/2/15 5,560,000 a 5,560,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 2/2/15 5,660,000 a 5,660,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 2/2/15 12,400,000 a 12,400,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.02 2/7/15 10,000,000 a 10,000,000 Missouri—1.1% Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.02 2/7/15 7,100,000 a 7,100,000 Saint Louis County, Special Obligation Notes, (General Fund Tax Anticipation) 1.00 4/1/15 15,000,000 15,021,134 Nebraska—5.9% Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.07 2/12/15 30,000,000 30,000,000 Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.03 2/7/15 16,400,000 a 16,400,000 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit Number 2) (Eagle Series 2013-0007) (Liquidity Facility; Citibank NA and LOC; Berkshire Hathaway Assurance Corporation) 0.04 2/7/15 75,470,000 a,b,c 75,470,000 Nevada—.3% Las Vegas Valley Water District, Limited Tax GO Notes 3.00 6/1/15 2,000,000 2,018,581 Nevada, GO Notes, Refunding (Capital Improvement) 5.00 6/1/15 675,000 685,493 Washoe County School District Limited Tax GO Notes, Refunding 2.00 6/1/15 3,000,000 3,018,655 New Hampshire—3.7% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.08 2/2/15 26,750,000 a 26,750,000 The Funds 39 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New Hampshire (continued) New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.03 2/2/15 12,000,000 a 12,000,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.08 2/2/15 36,000,000 a 36,000,000 Windham School District, GO Notes, Refunding 2.00 7/15/15 2,560,000 2,580,759 New Jersey—.7% New Jersey Transportation Trust Fund Authority, Transportation System Revenue (Prerefunded) 5.25 6/15/15 3,760,000 d 3,830,851 Toms River Township, GO Notes, TAN 1.00 2/26/15 10,000,000 10,004,889 New Mexico—.2% New Mexico, Severance Tax Revenue, Refunding 5.00 7/1/15 1,200,000 1,223,832 New Mexico Finance Authority, Senior Lien Public Project Revolving Fund Revenue 3.00 6/1/15 1,900,000 1,917,921 New York—7.2% Deutsche Bank Spears/Lifers Trust (Series DBE-1152) (TSASC, Inc., Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility: Deutsche Bank AG and LOC; Deutsche Bank AG) 0.12 2/7/15 4,000,000 a,b,c 4,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 7,545,000 a 7,545,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.07 2/7/15 8,845,000 a 8,845,000 New York City Housing Development Corporation, MFHR (Soundview Family) (LOC; Wells Fargo Bank) 0.01 2/7/15 8,100,000 a 8,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Barclays Bank PLC) 0.02 2/7/15 16,900,000 a 16,900,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 6,000,000 a 6,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 2/7/15 20,000,000 a 20,000,000 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Eagle Series 2014-0044) (LOC; Berkshire Hathaway Assurance Corp. and Liquidity Facility; Citibank NA) 0.03 2/7/15 3,900,000 a,b,c 3,900,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.04 2/7/15 20,615,000 a 20,615,000 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.02 2/7/15 18,700,000 a 18,700,000 Sachem Central School District, GO Notes, TAN 1.00 6/26/15 18,000,000 18,055,737 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.12 2/7/15 8,670,000 a 8,670,000 40 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 6,800,000 a 6,800,000 North Carolina—2.1% Charlotte, COP, Refunding (Governmental Facilities Project) (Liquidity Facility; Wells Fargo Bank) 0.01 2/7/15 8,000,000 a 8,000,000 Guilford County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.03 2/7/15 11,600,000 a 11,600,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.09 5/6/15 11,801,000 11,801,000 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Eagle Series 2014-0051) (Liquidity Facility; Citibank NA) 0.03 2/7/15 12,000,000 a,b,c 12,000,000 Ohio—.2% Lucas County, GO Notes (Various Purpose Improvement) 1.00 7/14/15 2,450,000 2,459,062 Richland County, GO Notes, BAN (Various Purpose) 1.25 1/6/16 2,377,000 2,394,573 Oklahoma—.6% Oklahoma Housing Finance Agency, Collateralized Revenue Bonds (Wesley Village Retirement Community) 0.35 2/1/15 5,000,000 5,000,000 Oklahoma Housing Finance Agency, Collateralized Revenue Bonds (Wesley Village Retirement Community) 0.25 2/1/16 5,000,000 5,000,000 Oklahoma Water Resource Board, Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.25 3/2/15 2,480,000 2,480,000 Pennsylvania—3.7% Adams County Industrial Development Authority, Revenue (The Brethren Home Community Project) (LOC; PNC Bank NA) 0.02 2/7/15 2,800,000 a 2,800,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.07 2/7/15 9,725,000 a 9,725,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.07 2/7/15 2,990,000 a 2,990,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.07 2/7/15 14,925,000 a 14,925,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.02 2/7/15 30,870,000 a 30,870,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.07 2/7/15 7,640,000 a 7,640,000 Ridley School District, GO Notes (LOC; TD Bank) 0.02 2/7/15 2,300,000 a 2,300,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.08 2/17/15 5,000,000 5,000,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.07 2/7/15 855,000 a 855,000 South Carolina—1.7% Richland County, GO Notes 2.00 3/1/15 7,155,000 7,165,761 Richland County School District Number 001, GO Notes 1.00 3/1/15 8,300,000 8,305,881 The Funds 41 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) South Carolina (continued) South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (LOC; Wells Fargo Bank) 0.02 2/7/15 19,925,000 a 19,925,000 Tennessee—6.4% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.02 2/7/15 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.02 2/7/15 9,320,000 a 9,320,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.02 2/7/15 8,315,000 a 8,315,000 Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.02 2/7/15 2,000,000 a 2,000,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.07 2/17/15 13,000,000 13,000,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.08 2/18/15 13,000,000 13,000,000 Memphis, GO Notes (General Improvement) 5.00 4/1/15 1,075,000 1,083,473 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.08 2/18/15 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Sumitomo Mitsui Trust Bank, Ltd.) 0.07 4/2/15 25,000,000 25,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.02 2/7/15 20,405,000 a 20,405,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; FHLB) 0.02 2/7/15 5,030,000 a 5,030,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.02 2/7/15 7,245,000 a 7,245,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.10 2/11/15 15,600,000 15,600,000 Texas—12.2% Austin Independent School District, CP (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.07 4/7/15 20,000,000 20,000,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.06 2/9/15 25,000,000 25,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.12 2/19/15 12,000,000 12,000,000 Garland, Water and Sewer System Revenue, Refunding 4.00 3/1/15 2,230,000 2,236,806 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.02 2/7/15 3,655,000 a 3,655,000 Harris County Cultural Education Facilities Finance Corporation, HR, Refunding (Memorial Hermann Health System) 0.02 2/7/15 20,000,000 a 20,000,000 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue, Refunding (Baylor College of Medicine) (LOC; Barclays Bank PLC) 0.02 2/7/15 13,800,000 a 13,800,000 Houston Independent School District, Limited Tax GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 1.00 2/15/15 3,500,000 3,501,324 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Houston Independent School District, Limited Tax Schoolhouse GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 3.00 2/15/15 1,590,000 1,591,935 Lubbock Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Bank of America and LOC; Permanent School Fund Guarantee Program) 0.03 2/7/15 4,300,000 a 4,300,000 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 2/7/15 15,000,000 a,b,c 15,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.02 2/7/15 40,500,000 a 40,500,000 San Antonio, Electric and Gas Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.07 4/6/15 13,500,000 13,500,000 Sherman Independent School District, Unlimited Tax Bonds, Refunding (LOC; Permanent School Fund Guarantee Program) 1.00 2/15/15 2,200,000 2,200,802 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.03 2/7/15 25,000,000 a 25,000,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.05 2/7/15 12,500,000 a 12,500,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; Landesbank Hessen-Thueringen Girozentrale) 0.06 2/7/15 15,000,000 a 15,000,000 Texas Transportation Commission, GO Notes (Highway Improvement) 5.00 4/1/15 2,900,000 2,923,085 Tyler Independent School District, Unlimited Tax School Building Bonds (LOC; Permanent School Fund Guarantee Program) 4.00 2/15/15 1,000,000 1,001,639 University of Texas, University Revenue, CP 0.06 5/5/15 20,350,000 20,350,000 Utah—2.7% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 6/9/15 26,500,000 26,500,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.02 2/7/15 100,000 a 100,000 Utah County, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; U.S. Bank NA) 0.02 2/7/15 18,600,000 a 18,600,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.05 2/7/15 6,400,000 a 6,400,000 Utah State Board of Regents, General Revenue, Refunding (University of Utah) 1.50 8/1/15 4,460,000 4,490,214 Vermont—.0% Vermont Educational and Health Buildings Financing Agency, HR (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.01 2/2/15 1,000,000 a 1,000,000 Virginia—.6% Harrisonburg Industrial Development Authority, Revenue, Refunding (Virginia Mennonite Retirement Community) (LOC; Branch Banking and Trust Co.) 0.02 2/7/15 6,860,000 a 6,860,000 Norfolk, GO Notes (Capital Improvement) 4.00 10/1/15 5,390,000 5,527,315 Washington—.8% Washington, Motor Vehicle Fuel Tax GO Notes, Refunding 4.00 7/1/15 2,200,000 2,235,113 The Funds 43 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Washington (continued) Washington, Various Purpose GO, Refunding (P-FLOATS Series PT-4658) (Liquidity Facility; Bank of America) 0.03 2/7/15 7,250,000 a,b,c 7,250,000 Washington Housing Finance Commission, MFHR (Reserve at Renton Apartments Project) (LOC; FHLB) 0.03 2/7/15 8,000,000 a 8,000,000 Wisconsin—5.1% Milwaukee, GO Promissory Notes 5.00 5/15/15 3,480,000 3,528,100 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.02 2/7/15 5,385,000 a 5,385,000 Oneida Tribe of Indians of Wisconsin, Health Facilities Revenue (LOC; Bank of America) 0.06 2/7/15 11,090,000 a 11,090,000 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust, Series 0029) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.02 2/7/15 22,750,000 a,b,c 22,750,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.05 2/7/15 8,550,000 a 8,550,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.13 4/2/15 26,000,000 26,000,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.10 7/6/15 29,000,000 29,000,000 Total Investments (cost $2,104,438,457) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at January 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities amounted to $282,375,000 or 13.6% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. Portfolio Summary (Unaudited) † Value (%) Value (%) Health Care 20.7 Utility-Water and Sewer 4.8 Education 18.5 Lease 2.9 Utility-Electric 10.5 Special Tax 2.0 Industrial 9.1 Transportation Services 1.1 State/Territory 8.6 Prerefunded .2 City 6.1 Other 6.3 Housing 5.4 County 5.0 † Based on net assets. 44 STATEMENT OF INVESTMENTS January 31, 2015 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.04 2/7/15 4,000,000 a 4,000,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (The Branson School) (LOC; Northern Trust Company) 0.02 2/7/15 15,350,000 a 15,350,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.03 2/7/15 2,395,000 a 2,395,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.03 2/7/15 2,900,000 a 2,900,000 Branch Banking and Trust Co. Municipal Trust (Series 2000) (California, GO Notes, Refunding) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 2/7/15 11,000,000 a,b,c 11,000,000 California, GO Notes (LOC; Bank of America) 0.01 2/7/15 10,000,000 a 10,000,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.05 2/7/15 8,590,000 a 8,590,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.02 2/7/15 15,000,000 a 15,000,000 California Health Facilities Financing Authority, Revenue, CP (Kaiser Permanente) 0.10 2/9/15 28,200,000 28,200,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.06 2/7/15 1,285,000 a 1,285,000 California Infrastructure and Economic Development Bank, Revenue (SRI International) (LOC; Wells Fargo Bank) 0.03 2/7/15 2,435,000 a 2,435,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Sumitomo Mitsui Bank Corporation) 0.01 2/2/15 38,250,000 a 38,250,000 California Municipal Finance Authority, Recovery Zone Facility Revenue (Chevron U.S.A. Inc. Project) 0.01 2/2/15 15,690,000 a 15,690,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.04 2/7/15 1,050,000 a 1,050,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.02 2/7/15 2,135,000 a 2,135,000 California Pollution Control Financing Authority, SWDR (Crown Disposal Company, Inc. Project) (LOC; Union Bank NA) 0.02 2/7/15 2,825,000 a 2,825,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.02 2/7/15 8,130,000 a 8,130,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.03 2/7/15 2,345,000 a 2,345,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.02 2/7/15 1,850,000 a 1,850,000 The Funds 45 STATEMENT OF INVESTMENTS (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.02 2/7/15 8,470,000 a 8,470,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.02 2/7/15 2,345,000 a 2,345,000 California Statewide Communities Development Authority, MFHR (Foxwood Apartments Project) (LOC; Wells Fargo Bank) 0.05 2/7/15 4,150,000 a 4,150,000 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.06 2/7/15 1,555,000 a 1,555,000 California Statewide Communities Development Authority, Revenue (John Muir Health) (LOC; Wells Fargo Bank) 0.01 2/2/15 19,945,000 a 19,945,000 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.10 2/7/15 3,090,000 a 3,090,000 California Statewide Communities Development Authority, Revenue (Trinity Children and Family Services Project) (LOC; California State Teachers Retirement System) 0.24 2/7/15 4,100,000 a 4,100,000 Deutsche Bank Spears/Lifers Trust (Series DBE-561) (Azusa Public Financing Authority, Parity Revenue (Water System Capital Improvements Program)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 2/7/15 5,055,000 a,b,c 5,055,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.18 2/7/15 5,200,000 a,b,c 5,200,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1363) (Elk Grove Finance Authority, Special Tax Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.14 2/7/15 4,975,000 a,b,c 4,975,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Revenue (Eagle Series 2013-0013) (Liquidity Facility; Citibank NA) 0.05 2/7/15 9,900,000 a,b,c 9,900,000 Hillsborough, COP (Water and Sewer Systems Projects) (Liquidity Facility; JPMorgan Chase Bank) 0.09 2/7/15 5,700,000 a 5,700,000 Imperial Community College District, Revenue, TRAN 2.00 2/27/15 3,100,000 3,103,941 Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County School and Community College Districts) 1.50 6/1/15 3,225,000 3,239,427 Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County School and Community College Districts) 1.50 6/30/15 1,000,000 1,005,394 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 2/2/15 11,900,000 a 11,900,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.02 2/2/15 11,435,000 a 11,435,000 46 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.02 2/2/15 19,800,000 a 19,800,000 Monterey Peninsula Water Management District, COP (Wastewater Reclamation Project) (LOC; Wells Fargo Bank) 0.03 2/7/15 4,676,000 a 4,676,000 Orange County, Apartment Development Revenue, Refunding (Villa La Paz Issue) (LOC; FNMA) 0.02 2/7/15 3,550,000 a 3,550,000 Pittsburg Public Financing Authority, Water Revenue, Refunding (LOC; Bank of the West) 0.03 2/7/15 500,000 a 500,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.02 2/2/15 37,815,000 a 37,815,000 Ravenswood City School District, GO Notes, TRAN 1.00 3/4/15 1,500,000 1,500,952 Richmond, GO Notes, TRAN 1.00 6/30/15 12,000,000 12,041,720 Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 2/7/15 6,780,000 a,b,c 6,780,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.02 2/7/15 8,000,000 a 8,000,000 San Bernardino County, MFHR, Refunding (Rosewood Apartments) (LOC; FNMA) 0.06 2/7/15 2,725,000 a 2,725,000 San Bernardino County, MFHR, Refunding (Somerset Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.06 2/7/15 2,995,000 a 2,995,000 San Diego County, COP (Friends of Chabad Lubavitch) (LOC; Comerica Bank) 0.04 2/7/15 400,000 a 400,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.02 2/7/15 1,050,000 a 1,050,000 San Diego County, COP (San Diego Museum of Art) (LOC; Wells Fargo Bank) 0.04 2/7/15 300,000 a 300,000 San Francisco City and County, GO Notes (Earthquake Safety and Emergency Response) 5.00 6/15/15 1,215,000 1,236,995 San Francisco City and County Redevelopment Agency, Community Facilities District Number 4, Revenue (Mission Bay North Public Improvements) (LOC; Bank of America) 0.02 2/7/15 16,465,000 a 16,465,000 San Francisco City and County Redevelopment Agency, MFHR (Mercy Terrace Project) (LOC; FNMA) 0.04 2/7/15 9,300,000 a 9,300,000 San Jose Redevelopment Agency, CP (Merged Area Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.13 4/10/15 14,000,000 14,000,000 Santa Clara County Financing Authority, LR, Refunding (Multiple Facilities Projects) (LOC; Bank of America) 0.01 2/7/15 9,700,000 a 9,700,000 Sulpher Springs Union School District, GO Notes, TRAN 2.00 6/30/15 1,655,000 1,667,479 Tahoe Forest Hospital District, Revenue (LOC; U.S. Bank NA) 0.02 2/2/15 4,660,000 a 4,660,000 The Funds 47 STATEMENT OF INVESTMENTS (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tracy, MFHR, Refunding (Sycamore Village Apartments) (LOC; FHLMC) 0.02 2/7/15 9,600,000 a 9,600,000 University of California Regents, General Revenue 0.02 2/7/15 3,000,000 a 3,000,000 Yolo County, MFHR (Primero Grove Student Apartments Project) (LOC; California State Teachers Retirement System) 0.08 2/7/15 875,000 a 875,000 Total Investments (cost $451,236,908) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at January 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities amounted to $42,910,000 or 9.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Special Tax 20.1 Pollution Control 5.8 Housing 9.1 Health Care 5.5 Utility-Electric 8.5 Lease 4.8 Industrial 7.8 State/Territory 4.6 Utility-Water and Sewer 7.1 Resource Recovery 3.5 City 6.8 Other 10.6 Education 6.1 † Based on net assets. 48 STATEMENT OF INVESTMENTS January 31, 2015 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—103.4% Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Wells Fargo Bank) 0.02 2/7/15 1,900,000 a 1,900,000 Brewster Central School District, GO Notes, BAN 0.50 10/9/15 3,800,000 3,809,613 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 3,160,000 a 3,160,000 Build New York City Resource Corporation, Revenue (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; TD Bank) 0.09 2/7/15 1,200,000 a 1,200,000 Columbia County, GO Notes, BAN 1.25 5/7/15 1,931,900 1,935,657 Deutsche Bank Spears/Lifers Trust (Series DBE-1152) (TSASC, Inc., Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility: Deutsche Bank AG and LOC; Deutsche Bank AG) 0.12 2/7/15 1,685,000 a,b,c 1,685,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 3,200,000 a 3,200,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.04 2/7/15 660,000 a 660,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.15 2/7/15 1,275,000 a 1,275,000 Glens Falls City School District, GO Notes, BAN 1.00 7/15/15 1,300,000 1,304,471 Gowanda Central School District, GO Notes, BAN 1.00 6/16/15 1,400,000 1,402,934 Greenport Union Free School District, GO Notes, TAN 1.00 6/26/15 1,000,000 1,002,421 Liverpool Central School District, GO Notes, RAN 1.00 7/8/15 1,100,000 1,102,824 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.05 2/7/15 1,000,000 a 1,000,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.03 2/7/15 2,400,000 a 2,400,000 New York City, GO Notes (LOC; Citibank NA) 0.02 2/7/15 2,000,000 a 2,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.03 2/2/15 2,800,000 a 2,800,000 New York City, GO Notes (LOC; Mizuho Bank Ltd.) 0.01 2/2/15 1,895,000 a 1,895,000 New York City, GO Notes (LOC; Union Bank NA) 0.01 2/7/15 1,800,000 a 1,800,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program—Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.09 2/7/15 1,820,000 a 1,820,000 New York City Industrial Development Agency, Civic Facility Revenue (Brooklyn United Methodist Church Home Project) (LOC; TD Bank) 0.02 2/7/15 450,000 a 450,000 New York City Industrial Development Agency, Civic Facility Revenue (Children's Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.03 2/7/15 1,800,000 a 1,800,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 2,400,000 a 2,400,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.09 2/7/15 2,600,000 a 2,600,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.01 2/2/15 4,440,000 a 4,440,000 The Funds 49 STATEMENT OF INVESTMENTS (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 2/7/15 4,900,000 a 4,900,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 0.02 2/2/15 1,460,000 a 1,460,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Wells Fargo Bank) 0.01 2/2/15 3,000,000 a 3,000,000 New York City Transitional Finance Authority, Building Aid Revenue 4.00 7/15/15 300,000 305,090 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 4.00 8/1/15 500,000 509,435 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Bank) 0.02 2/7/15 1,485,000 a 1,485,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/15 395,000 397,286 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.02 2/7/15 3,000,000 a 3,000,000 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.02 2/7/15 1,400,000 a 1,400,000 New York State Housing Finance Agency, Housing Revenue (29 Flatbush Avenue) (LOC; Landesbank Hessen-Thueringen Gironzentrale) 0.06 2/7/15 4,500,000 a 4,500,000 New York State Housing Finance Agency, Housing Revenue (42nd Street and 10th Avenue) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.01 2/7/15 3,000,000 a 3,000,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 5,500,000 a 5,500,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.04 2/7/15 6,135,000 a 6,135,000 New York State Housing Finance Agency, Housing Revenue (Gotham West) (LOC; Wells Fargo Bank) 0.01 2/7/15 2,000,000 a 2,000,000 New York State Housing Finance Agency, Housing Revenue (North End Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.02 2/7/15 2,000,000 a 2,000,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) 3.00 3/15/15 500,000 501,699 Niagara County, GO Notes, BAN 1.00 5/13/15 1,200,000 1,202,188 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.07 2/7/15 200,000 a 200,000 Port Authority of New York and New Jersey, Equipment Notes 0.07 2/7/15 2,800,000 a 2,800,000 Port Chester, GO Notes, BAN 1.00 2/25/15 1,215,000 1,215,493 Port Jefferson Union Free School District, GO Notes, TAN 1.00 6/26/15 1,300,000 1,303,503 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.02 2/7/15 1,400,000 a 1,400,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.02 2/7/15 500,000 a 500,000 50 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Riverhead Industrial Development Authority, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; M&T Trust) 0.05 2/7/15 1,280,000 a 1,280,000 Saratoga County Capital Resource Corporation, Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank USA) 0.02 2/7/15 1,400,000 a 1,400,000 Smithtown Central School District, GO Notes, Refunding (School District Bonds) 3.00 10/15/15 1,000,000 1,019,652 Sodus Central School District, GO Notes, BAN 1.00 2/3/16 1,000,000 1,004,670 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.02 2/7/15 985,000 a 985,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (Liquidity Facility; JPMorgan Chase Bank) 0.02 2/7/15 8,170,000 a 8,170,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; State Street Bank and Trust Co.) 0.01 2/7/15 11,085,000 a 11,085,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.01 2/2/15 3,000,000 a 3,000,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.04 2/2/15 3,000,000 a 3,000,000 Watertown, GO Notes, BAN 1.00 4/23/15 1,000,000 1,000,992 Total Investments (cost $129,702,928) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at January 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, this security amounted to $1,685,000 or 1.3% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 22.4 Lease 4.5 Housing 21.9 Industrial 3.1 City 12.5 County 2.5 Education 11.9 Special Tax 1.1 Utility-Water and Sewer 11.0 Other 3.8 Health Care 8.7 † Based on net assets. The Funds 51 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 52 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) January 31, 2015 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Assets ($): Investments at value—Note 1(a,b) † 28,016,771 a 20,240,034 a 3,923,177 19,892,571 a 36,972,925 Cash 2,011 — 39 676 1,644 Interest receivable 4,248 811 1,240 26,465 10,686 Receivable for shares of Beneficial Interest subscribed 21 — b Receivable for investment securities sold — — 100,005 50,000 908,041 Prepaid expenses and other assets 218 93 102 137 89 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 3,970 1,421 237 984 1,098 Cash overdraft due to Custodian — 842 — — — Payable for investment securities purchased 299,574 399,964 — — 499,965 Payable for shares of Beneficial Interest redeemed 1,309 6 — — — Accrued expenses 384 162 178 172 263 Net Assets ($) Composition of Net Assets ($): Paid-in capital 27,718,031 19,838,607 4,024,186 19,968,783 37,392,548 Accumulated net realized gain (loss) on investments 1 (64 ) (38 ) (90 ) (489 ) Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 23,109,317 16,874,952 2,952,007 16,380,228 28,812,494 Shares Outstanding 23,109,314 16,875,036 2,952,035 16,380,304 28,812,867 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 1,877,431 2,239,904 460,122 2,364,649 3,549,024 Shares Outstanding 1,877,434 2,239,911 460,128 2,364,660 3,549,092 Net Asset Value Per Share ($) The Funds 53 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) January 31, 2015 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) 1,521,958 508,979 300,887 534,032 683,313 Shares Outstanding 1,521,962 508,980 300,891 534,035 683,321 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 1,068,772 113,734 300,356 654,427 4,311,165 Shares Outstanding 1,068,767 113,735 300,360 654,428 4,311,205 Net Asset Value Per Share ($) Service Shares Net Assets ($) — — — 4,995 — Shares Outstanding — — — 4,994 — Net Asset Value Per Share ($) — Select Shares Net Assets ($) — — — 4,356 — Shares Outstanding — — — 4,356 — Net Asset Value Per Share ($) — Agency Shares Net Assets ($) 140,554 100,974 10,776 8,560 36,063 Shares Outstanding 140,554 100,975 10,776 8,560 36,063 Net Asset Value Per Share ($) Premier Shares Net Assets ($) — — — 17,446 — Shares Outstanding — — — 17,446 — Net Asset Value Per Share ($) — † Investments at cost ($) 28,016,771 20,240,034 3,923,177 19,892,571 36,972,925 a Amount includes repurchase agreements of $3,400,000,000, $7,679,000,000 and $10,575,000,000 for Dreyfus Cash Management, Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(b). b Amount represents less than $1,000. See notes to financial statements. 54 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at value—Note 1(a,b) † 268,512 412,993 2,104,438 451,237 129,703 Cash — 1,181 — 339 136 Interest receivable 337 590 1,869 165 91 Prepaid expenses and other assets 39 21 79 13 51 Due from The Dreyfus Corporation and affiliates—Note 2(c) — 1 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 16 28 127 25 — Cash overdraft due to Custodian 240 — 1,828 — — Payable for investment securities purchased 6,291 17,000 25,615 1,667 4,514 Payable for shares of Beneficial Interest redeemed — — 146 7 — Accrued expenses 66 68 92 57 49 Net Assets ($) Composition of Net Assets ($): Paid-in capital 262,288 397,689 2,078,587 449,998 125,419 Accumulated net realized gain (loss) on investments (13 ) — (9 ) — a — Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) 61,570 125,650 1,617,674 202,238 70,220 Shares Outstanding 61,501 125,652 1,617,683 202,234 70,200 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 155,166 260,668 378,285 232,633 52,646 Shares Outstanding 154,997 260,669 378,285 232,627 52,631 Net Asset Value Per Share ($) Administrative Shares Net Assets ($) 31,086 10,176 51,500 453 2,529 Shares Outstanding 31,052 10,175 51,500 453 2,530 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 14,452 1,195 31,119 14,674 — Shares Outstanding 14,436 1,196 31,119 14,673 — Net Asset Value Per Share ($) — Agency Shares Net Assets ($) 1 — Shares Outstanding 1 — Net Asset Value Per Share ($) — Classic Shares Net Assets ($) — 24 Shares Outstanding — 24 Net Asset Value Per Share ($) — † Investments at cost ($) 268,512 412,993 2,104,438 451,237 129,703 a Amount represents less than $1,000. See notes to financial statements. The Funds 55 STATEMENT OF OPERATIONS (amounts in thousands) Year Ended January 31, 2015 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 52,823 35,378 8,954 36,490 70,221 Service plan fees—Note 2(b) 10,969 6,242 2,770 8,778 23,899 Prospectus and shareholders' reports 835 139 78 44 261 Custodian fees—Note 2(c) 831 531 176 535 996 Shareholder servicing costs—Note 2(c) 365 337 120 248 663 Registration fees 204 192 199 208 214 Trustees' fees and expenses—Note 2(d) 171 110 30 116 227 Professional fees 82 76 51 79 87 Miscellaneous 392 278 158 293 511 Total Expenses Less—reduction in expenses due to undertakings—Note 2(a) (26,225 ) (30,388 ) (9,831 ) (36,350 ) (84,191 ) Less—reduction in fees due to earnings credits—Note 2(c) (45 ) — a (1 ) — a (1 ) Net Expenses Investment Income—Net 2 12 Net Realized Gain (Loss) on Investments—Note 1(b) ($) 58 49 ) 58 Net Increase (Decrease) in Net Assets Resulting from Operations (8 ) a Amount represents less than $1,000. See notes to financial statements. 56 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 583 842 4,326 916 209 Service plan fees—Note 2(b) 474 728 1,227 737 75 Registration fees 81 39 106 12 63 Professional fees 73 76 77 50 44 Custodian fees—Note 2(c) 28 37 115 46 14 Prospectus and shareholders' reports 15 16 21 12 11 Shareholder servicing costs—Note 2(c) 7 3 272 1 2 Trustees' fees and expenses—Note 2(d) 2 3 14 3 1 Miscellaneous 54 46 118 43 37 Total Expenses Less—reduction in expenses due to undertakings—Note 2(a) (946 ) (1,240 ) (4,206 ) (1,459 ) (318 ) Less—reduction in fees due to earnings credits—Note 2(c) — a — a — a — a — a Net Expenses Investment Income—Net — a — a 1 — a — a Net Realized Gain (Loss) on Investments—Note 1(b) ($) (3 ) — — a — Net Increase (Decrease) in Net Assets Resulting from Operations (3 ) — a — a — a a Amount represents less than $1,000. See notes to financial statements. The Funds 57 STATEMENTS OF CHANGES IN NET ASSETS (amounts in thousands) Dreyfus Government Dreyfus Cash Management Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 6,806 9,749 1,769 1,646 Net realized gain (loss) on investments 58 (19 ) 49 (81 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (6,836 ) (9,748 ) (1,492 ) (1,358 ) Investor Shares (3 ) (2 ) (202 ) (185 ) Administrative Shares (3 ) (1 ) (50 ) (73 ) Participant Shares (2 ) — a (16 ) (20 ) Agency Shares — a — a (9 ) (10 ) Total Dividends ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 82,582,123 86,438,068 84,638,111 84,705,848 Investor Shares 6,099,628 6,773,654 6,112,447 5,603,225 Administrative Shares 12,412,663 11,697,322 1,089,427 2,188,894 Participant Shares 2,154,767 1,968,289 924,739 1,587,553 Agency Shares 855,853 786,384 996,753 773,169 Dividends reinvested: Institutional Shares 1,404 2,023 330 290 Investor Shares 2 1 134 119 Administrative Shares 2 — a 33 53 Participant Shares 1 — a 11 15 Agency Shares — a — a — a — a Cost of shares redeemed: Institutional Shares (83,830,598 ) (85,276,908 ) (82,340,941 ) (83,356,925 ) Investor Shares (6,450,280 ) (7,237,577 ) (5,735,782 ) (5,506,384 ) Administrative Shares (12,313,511 ) (11,545,694 ) (1,095,586 ) (2,652,807 ) Participant Shares (2,135,167 ) (1,687,602 ) (985,386 ) (1,700,519 ) Agency Shares (901,418 ) (728,052 ) (997,439 ) (750,032 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) In Net Assets ) Net Assets ($): Beginning of Period 29,242,543 28,052,656 17,231,643 16,339,225 End of Period a Amount represents less than $1,000. See notes to financial statements. 58 Dreyfus Government Dreyfus Treasury & Prime Cash Management Agency Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 2 2 1,825 1,748 Net realized gain (loss) on investments (10 ) (4 ) 58 (67 ) Net Increase (Decrease) in Net Assets Resulting from Operations (8 ) (2 ) Dividends to Shareholders from ($): Investment income—net: Institutional Shares (2 ) (2 ) (1,471 ) (1,470 ) Investor Shares — a — a (236 ) (235 ) Administrative Shares — a — a (59 ) (62 ) Participant Shares — a — a (53 ) (53 ) Service Shares — — (1 ) (1 ) Select Shares — — — a (1 ) Agency Shares — a — a (2 ) (3 ) Premier Shares — — (3 ) (3 ) Total Dividends (2 ) (2 ) ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 8,097,615 8,706,498 66,793,911 69,938,115 Investor Shares 1,509,876 1,656,875 8,736,913 8,194,430 Administrative Shares 3,205,295 4,396,854 1,573,998 1,512,809 Participant Shares 1,345,431 648,154 2,940,564 2,974,319 Service Shares — — 11,215 10,694 Select Shares — — 26,212 18,551 Agency Shares 10,843 12,402 74,178 83,331 Premier Shares — — 383,446 441,359 Dividends reinvested: Institutional Shares — a — a 328 389 Investor Shares — a — a 93 80 Administrative Shares — a — a 42 43 Participant Shares — a — a 26 26 Service Shares — — — a — a Cost of shares redeemed: Institutional Shares (9,056,660 ) (8,314,032 ) (65,481,891 ) (69,369,396 ) Investor Shares (1,564,481 ) (1,595,742 ) (8,442,012 ) (8,394,862 ) Administrative Shares (3,417,399 ) (4,451,597 ) (1,601,607 ) (1,571,690 ) Participant Shares (1,258,434 ) (664,268 ) (2,798,909 ) (3,064,754 ) Service Shares — — (14,339 ) (17,969 ) Select Shares — — (25,672 ) (21,053 ) Agency Shares (10,056 ) (39,282 ) (88,012 ) (88,989 ) Premier Shares — — (378,414 ) (454,099 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) In Net Assets ) Net Assets ($): Beginning of Period 5,162,128 4,806,270 18,258,565 18,067,378 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 59 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Treasury Dreyfus Municipal Prime Cash Management Cash Management Plus Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 12 12 — a 1 Net realized gain (loss) on investments 229 (580 ) (3 ) — Net Increase (Decrease) in Net Assets Resulting from Operations ) (3 ) 1 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (10 ) (10 ) — a (1 ) Investor Shares (1 ) (1 ) — a — a Administrative Shares — a — a — a — a Participant Shares (1 ) (1 ) — a — a Agency Shares — a — a — — Total Dividends ) ) — a (1 ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 59,784,754 66,673,501 325,584 649,422 Investor Shares 13,894,457 15,423,051 253,577 276,772 Administrative Shares 1,690,910 1,549,314 139,285 163,227 Participant Shares 15,556,060 12,764,817 40,097 43,618 Agency Shares 311,197 342,832 — — Dividends reinvested: Institutional Shares 2 2 — a — a Investor Shares 1 1 — a — a Administrative Shares — a — a — a — a Participant Shares 1 1 — a — a Agency Shares — a — a — — Cost of shares redeemed: Institutional Shares (63,420,187 ) (58,807,242 ) (353,621 ) (912,265 ) Investor Shares (13,699,503 ) (16,136,440 ) (250,778 ) (335,021 ) Administrative Shares (1,706,125 ) (1,600,438 ) (184,729 ) (294,846 ) Participant Shares (14,708,696 ) (12,975,204 ) (33,901 ) (55,894 ) Agency Shares (317,318 ) (324,799 ) — (14 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) ) Total Increase (Decrease) In Net Assets ) ) ) Net Assets ($): Beginning of Period 40,006,277 33,097,461 326,764 791,765 End of Period a Amount represents less than $1,000. See notes to financial statements. 60 Dreyfus New York Municipal Dreyfus Tax Exempt Cash Management Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net — a 1 1 1 Net realized gain (loss) on investments — 13 133 (14 ) Net Increase (Decrease) in Net Assets Resulting from Operations — a 14 ) Dividends to Shareholders from ($): Investment income—net: Institutional Shares — a (5 ) (99 ) (1 ) Investor Shares — a (10 ) (23 ) — a Administrative Shares — a — a (2 ) — a Participant Shares — a — a (2 ) — a Total Dividends — a ) ) (1 ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 189,170 187,747 6,179,347 6,699,608 Investor Shares 582,250 738,921 955,943 834,672 Administrative Shares 18,735 50,765 69,762 91,837 Participant Shares 6,447 22,171 95,639 138,819 Dividends reinvested: Institutional Shares — a 1 37 — a Investor Shares — a 9 12 — a Administrative Shares — a — a 2 — a Participant Shares — a — a 1 — a Cost of shares redeemed: Institutional Shares (205,488 ) (179,055 ) (6,411,401 ) (6,625,438 ) Investor Shares (677,121 ) (583,274 ) (986,266 ) (868,701 ) Administrative Shares (18,474 ) (50,987 ) (72,877 ) (103,640 ) Participant Shares (8,493 ) (32,113 ) (108,705 ) (130,940 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) In Net Assets ) ) Net Assets ($): Beginning of Period 510,663 356,479 2,357,076 2,320,873 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 61 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus California AMT-Free Dreyfus New York AMT-Free Municipal Cash Management Municipal Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net — a 1 — a — a Net realized gain (loss) on investments — a — — — Net Increase (Decrease) in Net Assets Resulting from Operations — a 1 — a — a Dividends to Shareholders from ($): Investment income—net: Institutional Shares — a (1 ) — a — a Investor Shares — a — a — a — a Administrative Shares — a — a — a — a Participant Shares — a — a — — Total Dividends — a (1 ) — a — a Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 431,039 195,745 65,147 114,910 Investor Shares 707,797 732,249 116,031 88,971 Administrative Shares 7,218 11,182 7,454 12,736 Participant Shares 160,670 161,138 — — Classic Shares — — 86,397 106,521 Dividends reinvested: Institutional Shares — a 1 — a — a Investor Shares — a — a — a — a Administrative Shares — a — a — a — a Participant Shares — a — a — — Classic Shares — — — a — a Cost of shares redeemed: Institutional Shares (373,655 ) (249,383 ) (67,161 ) (125,739 ) Investor Shares (711,893 ) (707,129 ) (88,508 ) (100,507 ) Administrative Shares (9,999 ) (9,318 ) (8,610 ) (15,138 ) Participant Shares (170,154 ) (170,510 ) — — Classic Shares — — (91,197 ) (102,761 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) In Net Assets ) ) Net Assets ($): Beginning of Period 408,975 445,000 105,866 126,873 End of Period a Amount represents less than $1,000. See notes to financial statements. 62 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class of each fund for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in each fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the funds’ financial statements. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .03 .21 .15 .03 23,109 2014 1.00 .000 a (.000 ) a 1.00 .04 .21 .15 .04 24,356 2013 1.00 .001 (.001 ) 1.00 .08 .21 .21 .08 23,193 2012 1.00 .001 (.001 ) 1.00 .07 .21 .19 .07 22,695 2011 1.00 .001 (.001 ) 1.00 .15 .21 .21 .14 24,512 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .46 .18 .00 b 1,877 2014 1.00 .000 a (.000 ) a 1.00 .00 b .46 .19 .00 b 2,228 2013 1.00 .000 a (.000 ) a 1.00 .00 b .46 .29 .00 b 2,692 2012 1.00 .000 a (.000 ) a 1.00 .00 b .46 .26 .00 b 2,991 2011 1.00 .000 a (.000 ) a 1.00 .00 b .46 .35 .00 b 2,949 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .31 .18 .00 b 1,522 2014 1.00 .000 a (.000 ) a 1.00 .00 b .31 .19 .00 b 1,423 2013 1.00 .000 a (.000 ) a 1.00 .01 .31 .28 .00 b 1,271 2012 1.00 .000 a (.000 ) a 1.00 .01 .31 .25 .00 b 941 2011 1.00 .001 (.001 ) 1.00 .05 .31 .30 .05 792 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .61 .18 .00 b 1,069 2014 1.00 .000 a (.000 ) a 1.00 .00 b .61 .19 .00 b 1,049 2013 1.00 .000 a (.000 ) a 1.00 .00 b .61 .29 .00 b 768 2012 1.00 .000 a (.000 ) a 1.00 .00 b .61 .25 .00 b 826 2011 1.00 .000 a (.000 ) a 1.00 .00 b .61 .36 .00 b 616 Agency Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .27 .18 .00 b 141 2014 1.00 .000 a (.000 ) a 1.00 .00 b .27 .19 .00 b 186 2013 1.00 .000 a (.000 ) a 1.00 .03 .27 .26 .03 128 2012 1.00 .000 a (.000 ) a 1.00 .02 .27 .23 .01 186 2011 1.00 .001 (.001 ) 1.00 .09 .27 .27 .09 60 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Funds 63 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .21 .07 .01 16,875 2014 1.00 .000 a (.000 ) a 1.00 .01 .21 .09 .01 14,577 2013 1.00 .000 a (.000 ) a 1.00 .01 .21 .16 .01 13,228 2012 1.00 .000 a (.000 ) a 1.00 .00 b .21 .13 .00 b 18,082 2011 1.00 .000 a (.000 ) a 1.00 .04 .21 .21 .04 20,529 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .46 .07 .01 2,240 2014 1.00 .000 a (.000 ) a 1.00 .01 .46 .09 .01 1,863 2013 1.00 .000 a (.000 ) a 1.00 .01 .46 .16 .01 1,766 2012 1.00 .000 a (.000 ) a 1.00 .00 b .46 .13 .00 b 1,510 2011 1.00 .000 a (.000 ) a 1.00 .00 b .46 .25 .00 b 1,705 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .31 .07 .01 509 2014 1.00 .000 a (.000 ) a 1.00 .01 .31 .09 .01 515 2013 1.00 .000 a (.000 ) a 1.00 .01 .31 .16 .01 979 2012 1.00 .000 a (.000 ) a 1.00 .00 b .31 .14 .00 b 1,103 2011 1.00 .000 a (.000 ) a 1.00 .00 b .31 .25 .00 b 1,091 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .61 .07 .01 114 2014 1.00 .000 a (.000 ) a 1.00 .01 .61 .10 .01 174 2013 1.00 .000 a (.000 ) a 1.00 .01 .61 .16 .01 287 2012 1.00 .000 a (.000 ) a 1.00 .00 b .61 .14 .00 b 289 2011 1.00 .000 a (.000 ) a 1.00 .00 b .61 .25 .00 b 531 Agency Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .27 .07 .01 101 2014 1.00 .000 a (.000 ) a 1.00 .01 .27 .10 .01 102 2013 1.00 .000 a (.000 ) a 1.00 .01 .27 .15 .01 79 2012 1.00 .000 a (.000 ) a 1.00 .00 b .27 .14 .00 b 86 2011 1.00 .000 a (.000 ) a 1.00 .00 b .28 .25 .00 b 130 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 64 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Prime Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .22 .06 .00 b 2,952 2014 1.00 .000 a (.000 ) a 1.00 .00 b .22 .08 .00 b 3,911 2013 1.00 .000 a (.000 ) a 1.00 .00 b .21 .12 .00 b 3,519 2012 1.00 .000 a (.000 ) a 1.00 .00 b .22 .11 .00 b 3,543 2011 1.00 .000 a (.000 ) a 1.00 .01 .22 .20 .01 2,792 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .47 .06 .00 b 460 2014 1.00 .000 a (.000 ) a 1.00 .00 b .47 .08 .00 b 515 2013 1.00 .000 a (.000 ) a 1.00 .00 b .47 .12 .00 b 454 2012 1.00 .000 a (.000 ) a 1.00 .00 b .47 .12 .00 b 482 2011 1.00 .000 a (.000 ) a 1.00 .00 b .47 .22 .00 b 557 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .33 .06 .00 b 301 2014 1.00 .000 a (.000 ) a 1.00 .00 b .33 .08 .00 b 513 2013 1.00 .000 a (.000 ) a 1.00 .00 b .32 .12 .00 b 568 2012 1.00 .000 a (.000 ) a 1.00 .00 b .32 .12 .00 b 632 2011 1.00 .000 a (.000 ) a 1.00 .00 b .32 .22 .00 b 561 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .62 .06 .00 b 300 2014 1.00 .000 a (.000 ) a 1.00 .00 b .61 .08 .00 b 213 2013 1.00 .000 a (.000 ) a 1.00 .00 b .61 .12 .00 b 229 2012 1.00 .000 a (.000 ) a 1.00 .00 b .61 .13 .00 b 226 2011 1.00 .000 a (.000 ) a 1.00 .00 b .62 .22 .00 b 476 Agency Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .28 .06 .00 b 11 2014 1.00 .000 a (.000 ) a 1.00 .00 b .28 .09 .00 b 10 2013 1.00 .000 a (.000 ) a 1.00 .00 b .27 .12 .00 b 37 2012 1.00 .000 a (.000 ) a 1.00 .00 b .27 .13 .00 b 12 2011 1.00 .000 a (.000 ) a 1.00 .00 b .28 .21 .00 b 56 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Funds 65 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury & Agency Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .21 .06 .01 16,380 2014 1.00 .000 a (.000 ) a 1.00 .01 .21 .07 .01 15,068 2013 1.00 .000 a (.000 ) a 1.00 .01 .21 .13 .01 14,499 2012 1.00 .000 a (.000 ) a 1.00 .01 .21 .09 .01 16,547 2011 1.00 .000 a (.000 ) a 1.00 .01 .22 .20 .01 7,944 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .46 .06 .01 2,365 2014 1.00 .000 a (.000 ) a 1.00 .01 .46 .07 .01 2,070 2013 1.00 .000 a (.000 ) a 1.00 .01 .46 .13 .01 2,270 2012 1.00 .000 a (.000 ) a 1.00 .01 .46 .09 .01 2,176 2011 1.00 .000 a (.000 ) a 1.00 .00 b .46 .20 .00 b 1,823 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .31 .06 .01 534 2014 1.00 .000 a (.000 ) a 1.00 .01 .31 .07 .01 562 2013 1.00 .000 a (.000 ) a 1.00 .01 .31 .13 .01 620 2012 1.00 .000 a (.000 ) a 1.00 .01 .31 .09 .01 602 2011 1.00 .000 a (.000 ) a 1.00 .00 b .31 .20 .00 b 422 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .61 .06 .01 654 2014 1.00 .000 a (.000 ) a 1.00 .01 .61 .07 .01 513 2013 1.00 .000 a (.000 ) a 1.00 .01 .61 .13 .01 603 2012 1.00 .000 a (.000 ) a 1.00 .01 .61 .09 .01 889 2011 1.00 .000 a (.000 ) a 1.00 .00 b .61 .20 .00 b 418 Service Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .71 .06 .01 5 2014 1.00 .000 a (.000 ) a 1.00 .01 .71 .08 .01 8 2013 1.00 .000 a (.000 ) a 1.00 .01 .71 .12 .01 15 2012 1.00 .000 a (.000 ) a 1.00 .01 .73 .10 .01 32 2011 1.00 .000 a (.000 ) a 1.00 .00 b .71 .21 .00 b 5 Select Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 1.01 .06 .01 4 2014 1.00 .000 a (.000 ) a 1.00 .01 1.01 .08 .01 4 2013 1.00 .000 a (.000 ) a 1.00 .01 1.01 .13 .01 6 2012 1.00 .000 a (.000 ) a 1.00 .01 1.01 .09 .01 24 2011 1.00 .000 a (.000 ) a 1.00 .00 b 1.01 .20 .00 b 19 Agency Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .27 .06 .01 9 2014 1.00 .000 a (.000 ) a 1.00 .01 .27 .08 .01 22 2013 1.00 .000 a (.000 ) a 1.00 .01 .27 .14 .01 28 2012 1.00 .000 a (.000 ) a 1.00 .01 .27 .10 .01 23 2011 1.00 .000 a (.000 ) a 1.00 .00 b .27 .20 .00 b 38 Premier Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .52 .06 .01 17 2014 1.00 .000 a (.000 ) a 1.00 .01 .52 .07 .01 12 2013 1.00 .000 a (.000 ) a 1.00 .01 .52 .14 .01 25 2012 1.00 .000 a (.000 ) a 1.00 .01 .52 .10 .01 31 2011 1.00 .000 a (.000 ) a 1.00 .00 b .52 .20 .00 b 52 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 66 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury Prime Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .21 .04 .00 b 28,812 2014 1.00 .000 a (.000 ) a 1.00 .00 b .21 .06 .00 b 32,448 2013 1.00 .000 a (.000 ) a 1.00 .00 b .21 .09 .00 b 24,582 2012 1.00 .000 a (.000 ) a 1.00 .00 b .22 .06 .00 b 18,888 2011 1.00 .000 a (.000 ) a 1.00 .00 b .21 .14 .00 b 15,016 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .47 .04 .00 b 3,549 2014 1.00 .000 a (.000 ) a 1.00 .00 b .47 .06 .00 b 3,354 2013 1.00 .000 a (.000 ) a 1.00 .00 b .46 .09 .00 b 4,067 2012 1.00 .000 a (.000 ) a 1.00 .00 b .46 .06 .00 b 4,150 2011 1.00 .000 a (.000 ) a 1.00 .00 b .46 .14 .00 b 3,215 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .31 .04 .00 b 683 2014 1.00 .000 a (.000 ) a 1.00 .00 b .31 .06 .00 b 699 2013 1.00 .000 a (.000 ) a 1.00 .00 b .31 .09 .00 b 750 2012 1.00 .000 a (.000 ) a 1.00 .00 b .31 .08 .00 b 610 2011 1.00 .000 a (.000 ) a 1.00 .00 b .31 .14 .00 b 1,054 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .61 .04 .00 b 4,311 2014 1.00 .000 a (.000 ) a 1.00 .00 b .61 .06 .00 b 3,464 2013 1.00 .000 a (.000 ) a 1.00 .00 b .61 .09 .00 b 3,674 2012 1.00 .000 a (.000 ) a 1.00 .00 b .61 .06 .00 b 2,866 2011 1.00 .000 a (.000 ) a 1.00 .00 b .61 .15 .00 b 2,163 Agency Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .27 .04 .00 b 36 2014 1.00 .000 a (.000 ) a 1.00 .00 b .27 .05 .00 b 42 2013 1.00 .000 a (.000 ) a 1.00 .00 b .27 .08 .00 b 24 2012 1.00 .000 a (.000 ) a 1.00 .00 b .26 .05 .00 b 21 2011 1.00 .000 a (.000 ) a 1.00 .00 b .27 .11 .00 b 21 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Funds 67 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Municipal Cash Management Plus Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .29 .13 .00 b 62 2014 1.00 .000 a (.000 ) a 1.00 .00 b .27 .20 .00 b 90 2013 1.00 .000 a (.000 ) a 1.00 .01 .24 .23 .01 353 2012 1.00 .000 a (.000 ) a 1.00 .03 .24 .22 .03 346 2011 1.00 .001 (.001 ) 1.00 .13 .24 .24 .13 363 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .54 .13 .00 b 155 2014 1.00 .000 a (.000 ) a 1.00 .00 b .52 .19 .00 b 152 2013 1.00 .000 a (.000 ) a 1.00 .00 b .49 .25 .00 b 211 2012 1.00 .000 a (.000 ) a 1.00 .00 b .49 .25 .00 b 257 2011 1.00 .000 a (.000 ) a 1.00 .00 b .48 .37 .00 b 259 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .39 .13 .00 b 31 2014 1.00 .000 a (.000 ) a 1.00 .00 b .37 .18 .00 b 77 2013 1.00 .000 a (.000 ) a 1.00 .00 b .34 .25 .00 b 208 2012 1.00 .000 a (.000 ) a 1.00 .00 b .34 .26 .00 b 213 2011 1.00 .000 a (.000 ) a 1.00 .04 .33 .33 .04 377 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .69 .13 .00 b 14 2014 1.00 .000 a (.000 ) a 1.00 .00 b .67 .19 .00 b 8 2013 1.00 .000 a (.000 ) a 1.00 .00 b .65 .25 .00 b 21 2012 1.00 .000 a (.000 ) a 1.00 .00 b .64 .25 .00 b 25 2011 1.00 .000 a (.000 ) a 1.00 .00 b .63 .37 .00 b 23 Agency Shares Year Ended January 31, 2015 1.00 — — 1.00 .00 b .35 .12 — — c 2014 1.00 — — 1.00 .00 b .33 .19 — — c 2013 1.00 .000 a (.000 ) a 1.00 .00 b .30 .25 .00 b — c 2012 1.00 .000 a (.000 ) a 1.00 .01 .30 .24 .01 — c 2011 1.00 .001 (.001 ) 1.00 .06 .30 .30 .06 — c a Amount represents less than $.001 per share. b Amount represents less than .01%. c Amount represents less than $1 million. See notes to financial statements. 68 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York Municipal Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .25 .13 .00 b 126 2014 1.00 .000 a (.000 ) a 1.00 .00 b .26 .18 .00 b 142 2013 1.00 .000 a (.000 ) a 1.00 .01 .25 .23 .01 133 2012 1.00 .000 a (.000 ) a 1.00 .03 .24 .21 .04 320 2011 1.00 .001 (.001 ) 1.00 .13 .24 .24 .12 459 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .50 .13 .00 b 261 2014 1.00 .000 a (.000 ) a 1.00 .00 b .50 .18 .00 b 356 2013 1.00 .000 a (.000 ) a 1.00 .00 b .50 .24 .00 b 200 2012 1.00 .000 a (.000 ) a 1.00 .00 b .49 .25 .00 b 267 2011 1.00 .000 a (.000 ) a 1.00 .00 b .48 .36 .00 b 299 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .35 .13 .00 b 10 2014 1.00 .000 a (.000 ) a 1.00 .00 b .36 .19 .00 b 10 2013 1.00 .000 a (.000 ) a 1.00 .00 b .35 .25 .00 b 10 2012 1.00 .000 a (.000 ) a 1.00 .00 b .34 .25 .00 b 21 2011 1.00 .000 a (.000 ) a 1.00 .03 .34 .33 .03 47 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .66 .13 .00 b 1 2014 1.00 .000 a (.000 ) a 1.00 .00 b .66 .19 .00 b 3 2013 1.00 .000 a (.000 ) a 1.00 .00 b .66 .25 .00 b 13 2012 1.00 .000 a (.000 ) a 1.00 .00 b .64 .25 .00 b 11 2011 1.00 .000 a (.000 ) a 1.00 .00 b .64 .36 .00 b 22 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Funds 69 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Tax Exempt Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .24 .10 .00 b 1,618 2014 1.00 .000 a (.000 ) a 1.00 .00 b .24 .13 .00 b 1,850 2013 1.00 .000 a (.000 ) a 1.00 .00 b .24 .21 .00 b 1,776 2012 1.00 .000 a (.000 ) a 1.00 .03 .24 .20 .03 2,082 2011 1.00 .001 (.001 ) 1.00 .10 .23 .23 .09 2,831 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .47 .10 .00 b 378 2014 1.00 .000 a (.000 ) a 1.00 .00 b .47 .14 .00 b 409 2013 1.00 .000 a (.000 ) a 1.00 .00 b .47 .21 .00 b 443 2012 1.00 .000 a (.000 ) a 1.00 .00 b .47 .22 .00 b 380 2011 1.00 .000 a (.000 ) a 1.00 .01 .47 .32 .00 b 344 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .32 .10 .00 b 52 2014 1.00 .000 a (.000 ) a 1.00 .00 b .32 .14 .00 b 55 2013 1.00 .000 a (.000 ) a 1.00 .00 b .32 .21 .00 b 66 2012 1.00 .000 a (.000 ) a 1.00 .00 b .32 .22 .00 b 76 2011 1.00 .000 a (.000 ) a 1.00 .02 .32 .31 .01 72 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .01 .62 .10 .00 b 31 2014 1.00 .000 a (.000 ) a 1.00 .00 b .62 .13 .00 b 44 2013 1.00 .000 a (.000 ) a 1.00 .00 b .62 .20 .00 b 36 2012 1.00 .000 a (.000 ) a 1.00 .00 b .62 .21 .00 b 27 2011 1.00 .000 a (.000 ) a 1.00 .01 .62 .32 .00 b 9 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 70 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus California AMT-Free Municipal Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .24 .08 .00 b 202 2014 1.00 .000 a (.000 ) a 1.00 .00 b .24 .13 .00 b 145 2013 1.00 .001 (.001 ) 1.00 .06 .24 .22 .01 198 2012 1.00 .001 (.001 ) 1.00 .05 .24 .22 .05 174 2011 1.00 .001 (.001 ) 1.00 .13 .24 .24 .13 135 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .49 .08 .00 b 233 2014 1.00 .000 a (.000 ) a 1.00 .00 b .49 .13 .00 b 237 2013 1.00 .000 a (.000 ) a 1.00 .04 .48 .22 .00 b 212 2012 1.00 .000 a (.000 ) a 1.00 .00 b .50 .27 .00 b 203 2011 1.00 .000 a (.000 ) a 1.00 .00 b .49 .38 .00 b 56 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .34 .09 .00 b — c 2014 1.00 .000 a (.000 ) a 1.00 .00 b .34 .12 .00 b 3 2013 1.00 .000 a (.000 ) a 1.00 .04 .35 .22 .00 b 1 2012 1.00 .000 a (.000 ) a 1.00 .01 .35 .27 .01 2 2011 1.00 .000 a (.000 ) a 1.00 .04 .35 .34 .03 14 Participant Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .64 .08 .00 b 15 2014 1.00 .000 a (.000 ) a 1.00 .00 b .64 .13 .00 b 24 2013 1.00 .000 a (.000 ) a 1.00 .04 .63 .22 .00 b 34 2012 1.00 .000 a (.000 ) a 1.00 .00 b .64 .28 .00 b 62 2011 1.00 .000 a (.000 ) a 1.00 .00 b .64 .38 .00 b 48 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Amount represents less than $1 million. See notes to financial statements. The Funds 71 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .36 .13 .00 b 70 2014 1.00 .000 a (.000 ) a 1.00 .00 b .36 .19 .00 b 72 2013 1.00 .000 a (.000 ) a 1.00 .00 b .34 .28 .00 b 83 2012 1.00 .000 a (.000 ) a 1.00 .02 .31 .25 .02 102 2011 1.00 .001 (.001 ) 1.00 .14 .31 .23 .14 81 Investor Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .61 .13 .00 b 53 2014 1.00 .000 a (.000 ) a 1.00 .00 b .61 .19 .00 b 25 2013 1.00 .000 a (.000 ) a 1.00 .00 b .59 .27 .00 b 37 2012 1.00 .000 a (.000 ) a 1.00 .00 b .56 .28 .00 b 49 2011 1.00 .000 a (.000 ) a 1.00 .00 b .55 .37 .00 b 50 Administrative Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .46 .14 .00 b 3 2014 1.00 .000 a (.000 ) a 1.00 .00 b .46 .19 .00 b 4 2013 1.00 .000 a (.000 ) a 1.00 .00 b .45 .27 .00 b 6 2012 1.00 .000 a (.000 ) a 1.00 .00 b .42 .28 .00 b 13 2011 1.00 .000 a (.000 ) a 1.00 .05 .40 .33 .04 8 Classic Shares Year Ended January 31, 2015 1.00 .000 a (.000 ) a 1.00 .00 b .86 .13 .00 b — c 2014 1.00 .000 a (.000 ) a 1.00 .00 b .87 .18 .00 b 5 2013 1.00 .000 a (.000 ) a 1.00 .00 b .84 .27 .00 b 1 2012 1.00 .000 a (.000 ) a 1.00 .00 b .81 .29 .00 b — c 2011 1.00 .000 a (.000 ) a 1.00 .00 b .81 .37 .00 b 9 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Amount represents less than $1 million. See notes to financial statements. 72 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (each, a “fund” and collectively, the “funds”) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the “Act”). Dreyfus Cash Management, Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management are diversified funds. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the “Company”) and Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the “Trust”). Each fund’s investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management are exempt from federal income tax; Dreyfus New York Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are exempt from federal, NewYork state and New York city personal income taxes and Dreyfus California AMT-Free Municipal Cash Management is exempt from federal and California state personal income taxes. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as each fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the funds’ shares, which are sold to the public without a sales charge. Each fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Each fund offers Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Agency Shares with the exception of Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management which do not offer Agency Shares. Dreyfus New York AMT-Free Municipal Cash Management also does not offer Participant Shares. In addition, Dreyfus Treasury & Agency Cash Management offers Service Shares, Select Shares and Premier Shares and Dreyfus NewYork AMT-Free Municipal Cash Management offers Classic Shares. Each share class, except Institutional Shares, is subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered (by Service Agents receiving Rule 12b-1 fees) to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is each fund’s policy to maintain a continuous net asset value per share of $1.00; the funds have adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the funds will be able to maintain a stable net asset value per share of $1.00. As of January 31, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,036 Agency Shares of Dreyfus Municipal Cash Management Plus. The Funds 73 NOTES TO FINANCIAL STATEMENTS (continued) As of January 31, 2015, Mellon Financial Corporation, an indirect subsidiary of BNY Mellon, held 110,665,000 Agency Shares of Dreyfus Cash Management and 905,956,000 Investor Shares of Dreyfus Treasury & Agency Cash Management. The Company and the Trust account separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds’ financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The funds enter into contracts that contain a variety of indemnifications. The funds’ maximum exposure under these arrangements is unknown. The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the funds’ Boards of Trustees (the “Boards”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 meas urements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of each fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. At January 31, 2015, all of the securities in each fund were considered Level 2 of the fair value hierarchy. At January 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. 74 Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management follow an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the funds. Dreyfus Cash Management, Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the funds’ agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreements, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, each fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, each fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Each fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. (c) Dividends to shareholders: It is the policy of each fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. Income and capital gain distributions are deter mined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of Dreyfus Cash Management, Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and Dreyfus Treasury Prime Cash Management to continue to qualify as a regulated investment company if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. It is the policy of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. For federal income tax purposes, each fund is treated as a separate entity for the purpose of determining such qualification. As of and during the period ended January 31, 2015, the funds did not have any liabilities for any uncertain tax positions. Each fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statements of Operations. During the period ended January 31, 2015, the funds did not incur any interest or penalties. Each tax year in the four-year period ended January 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At January 31, 2015, the components of accumulated earnings on a tax basis for each fund were substantially the same as for financial reporting purposes. In addition, Dreyfus Tax Exempt Cash Management had $8,841 of capital losses realized after October 31, 2014, which were deferred for tax purposes to the first day of the following fiscal year. The Funds 75 NOTES TO FINANCIAL STATEMENTS (continued) Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), each fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. Table 1 summarizes each relevant fund’s accumulated capital loss carryover available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to January 31, 2015. The tax character of distributions paid to shareholders of Dreyfus Cash Management, Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and Dreyfus Treasury Prime Cash Management during the fiscal periods ended January 31, 2015 and January 31, 2014 were all ordinary income. Table 2 summarizes the tax character of distributions paid to shareholders of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management during the fiscal periods ended January 31, 2015 and January 31, 2014. Table 1—Capital Loss Carryover ($ x 1,000) Post-Enactment Short-Term † Losses †† Total Dreyfus Government Cash Management — 64 64 Dreyfus Government Prime Cash Management — 38 38 Dreyfus Treasury & Agency Cash Management — 90 90 Dreyfus Treasury Prime Cash Management — 489 489 Dreyfus Municipal Cash Management Plus 10 3 13 † If not applied, the carryover expires in the above fiscal year. †† Post-enactment short-term capital losses which can be carried forward for an unlimited period. Table 2—Tax Character of Distributions Paid Tax Character of Distributions Paid ($ x 1,000) Tax-Exempt Ordinary Long-Term Tax-Exempt Ordinary Income Income Capital Gains Income Income Dreyfus Municipal Cash Management Plus — † — — 1 — Dreyfus New York Municipal Cash Management — † — — 1 14 Dreyfus Tax Exempt Cash Management 1 13 112 1 — Dreyfus California AMT-Free Municipal Cash Management — † — — 1 — Dreyfus New York AMT-Free Municipal Cash Management — † — — — † — † Amount represents less than $1,000. 76 During the period ended January 31, 2015, as a result of permanent book to tax differences, primarily due to dividend reclassification, each relevant fund increased accumulated undistributed investment income-net and decreased accumulated net realized gain (loss) on investments, as summarized in Table 3 . Net assets and net asset value per share were not affected by this reclassification. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statements of Investments). NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to separate management agreements with the Manager, the management fee of each fund is computed at the annual rate of .20% of the value of each fund’s average daily net assets and is payable monthly. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. These undertakings are voluntary and not contractual, and may be terminated at any time. Table 4 summarizes the reduction in expenses for each fund, pursuant to these undertakings, during the period ended January 31, 2015. (b) Under each fund’s Service Plan adopted pursuant to Rule 12b-1 under the Act, with respect to each fund’s applicable Investor Shares,Administrative Shares, Participant Shares, Service Shares, Select Shares,Agency Shares, Premier Shares and Classic Shares, each fund pays the Distributor for distributing such classes of shares, for advertising and marketing and for providing certain services relating to shareholders of the respective class of shares. Investor Shares, Administrative Shares, Participant Shares, Service Shares, Table 3—Reclassification of Components of Net Assets Accumulated Accumulated Undistributed Net Realized Investment Income—Net ($) Gain (Loss) ($) Dreyfus Cash Management 38,000 (38,000 ) Dreyfus Tax Exempt Cash Management 125,248 (125,248 ) Table 4—Expense Reductions Dreyfus Cash Management $ 26,224,629 Dreyfus Government Cash Management 30,388,253 Dreyfus Government Prime Cash Management 9,831,390 Dreyfus Treasury & Agency Cash Management 36,349,821 Dreyfus Treasury Prime Cash Management 84,190,970 Dreyfus Municipal Cash Management Plus 946,386 Dreyfus New York Municipal Cash Management 1,239,578 Dreyfus Tax Exempt Cash Management 4,206,400 Dreyfus California AMT-Free Municipal Cash Management 1,459,450 Dreyfus New York AMT-Free Municipal Cash Management 317,545 The Funds 77 NOTES TO FINANCIAL STATEMENTS (continued) Select Shares, Agency Shares, Premier Shares and Classic Shares pay the Distributor at annual rates of .25%, .10%, .40%, .50%, .80%, .06%, .31%, and .50%, respectively, of the value of the applicable share class’ average daily net assets. These services include answering shareholder inquiries regarding the funds and providing reports and other information and services related to the maintenance of shareholder accounts (“Servicing”). Under the Service Plan, as to each class, the Distributor may make payments to Service Agents with respect to these services. Generally, the Service Agent may provide holders of Investor Shares, Administrative Shares, Participant Shares, Service Shares, Select Shares, Agency Shares, Premier Shares and Classic Shares a consolidated statement. The Service Agent will generally also provide the holders of Investor Shares, Participant Shares, Service Shares, Select Shares and/or Premier Shares automated teller check writing privileges and, in the case of Participant Shares, Service Shares, and Premier Shares, automated teller machine access and bill paying services. The amount paid under the Service Plan for Servicing is intended to be a “service fee” as defined under the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”), and at no time will such amount exceed the maximum amount permitted to be paid under the FINRA Conduct Rules as a service fee.The fees payable under the Service Plan are payable without regard to actual expenses incurred. Table 5 summarizes the amount each fund was charged pursuant to the Service Plan during the period ended January 31, 2015. (c) Each fund has adopted a Shareholder Services Plan with respect to its Institutional Shares. Each fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of each fund’s average daily net assets attributable to Institutional Shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the funds and providing reports and other information, and services related to the Table 5—Service Plan Fees Investor Administrative Participant Service Select Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Cash Management 5,162,038 1,466,285 4,234,028 — — 106,797 — — Dreyfus Government Cash Management 5,044,274 496,872 644,028 — — 56,801 — — Dreyfus Government Prime Cash Management 1,394,091 384,197 984,320 — — 7,283 — — Dreyfus Treasury & Agency Cash Management 5,914,037 589,256 2,111,290 26,035 39,619 10,946 87,171 — Dreyfus Treasury Prime Cash Management 8,534,547 725,469 14,619,528 — — 19,651 — — Dreyfus Municipal Cash Management Plus 370,959 56,720 46,366 — — 1 — — Dreyfus New York Municipal Cash Management 708,365 10,647 8,928 — Dreyfus Tax Exempt Cash Management 1,016,355 48,615 162,511 — Dreyfus California AMT-Free Municipal Cash Management 631,726 1,445 104,306 — Dreyfus New York AMT-Free Municipal Cash Management 66,307 3,731 — 4,887 78 maintenance of shareholder accounts. Table 6 summarizes the amount each relevant fund’s Institutional Shares were charged pursuant to the Shareholder Services Plan during the period ended January 31, 2015. The funds have arrangements with the transfer agent and the custodian whereby the funds may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the funds include net earnings credits as expense offsets in the Statements of Operations. Each fund compensates Dreyfus Transfer Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash manage ment services for the funds. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. Table 7 summarizes the amount each fund was charged during the period ended January 31, 2015 for transfer agency and cash management services, which are included in Shareholder servicing costs in the Statements of Operations. Cash management fees were partially offset by earnings credits, also summarized in Table 7 . Each fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for each fund. These fees are determined based on net assets, Table 6—Shareholder Services Plan Fees Institutional Shares ($) Dreyfus Cash Management 255,841 Dreyfus Government Cash Management 247,811 Dreyfus Government Prime Cash Management 26,197 Dreyfus Treasury & Agency Cash Management 199,202 Dreyfus Treasury Prime Cash Management 109,217 Dreyfus Municipal Cash Management Plus 5,553 Dreyfus Tax Exempt Cash Management 267,339 Dreyfus New York AMT-Free Municipal Cash Management 593 Table 7—Transfer Agency Agreement Fees and Cash Management Agreement Fees Transfer Agency Dreyfus Transfer, Inc. Dreyfus Transfer, Inc. Fees ($) Cash Management Fees ($) Earnings Credits ($) Dreyfus Cash Management 103,338 2,902 (148 ) Dreyfus Government Cash Management 82,615 3,898 (197 ) Dreyfus Government Prime Cash Management 80,804 3,686 (189 ) Dreyfus Treasury & Agency Cash Management 42,141 2,103 (106 ) Dreyfus Treasury Prime Cash Management 470,667 23,666 (1,199 ) Dreyfus Municipal Cash Management Plus 1,497 71 (4 ) Dreyfus New York Municipal Cash Management 2,268 102 (5 ) Dreyfus Tax Exempt Cash Management 4,302 196 (10 ) Dreyfus California AMT-Free Municipal Cash Management 604 23 (1 ) Dreyfus New York AMT-Free Municipal Cash Management 1,505 69 (4 ) The Funds 79 NOTES TO FINANCIAL STATEMENTS (continued) geographic region and transaction activity. Table 8 summarizes the amount each fund was charged during the period ended January 31, 2015 pursuant to the custody agreement. These fees were partially offset by earnings credits for each relevant fund, also summarized in Table 8 . During the period ended January 31, 2015, each fund was charged $7,630 for services performed by the Chief Compliance Officer and his staff. Table 9 summarizes the components of “Due to (from) The Dreyfus Corporation and affiliates” in the Statements of Assets and Liabilities for each fund. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The funds are permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Boards.The procedures have been designed to ensure that any purchase or sale of securities by the funds from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of hav- Table 8—Custody Agreement Fees Custody Fees ($) Earnings Credits ($) Dreyfus Cash Management 830,984 (45,420 ) Dreyfus Government Cash Management 531,440 — Dreyfus Government Prime Cash Management 175,531 (585 ) Dreyfus Treasury & Agency Cash Management 534,670 — Dreyfus Treasury Prime Cash Management 995,777 (133 ) Dreyfus Municipal Cash Management Plus 27,778 — Dreyfus New York Municipal Cash Management 36,925 — Dreyfus Tax Exempt Cash Management 114,788 — Dreyfus California AMT-Free Municipal Cash Management 46,275 — Dreyfus New York AMT-Free Municipal Cash Management 14,175 — Table 9—Due to (from) The Dreyfus Corporation and Affiliates Chief Compliance Transfer Management Service Plan Custodian Officer Agency Less Expense Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Reimbursement ($) Dreyfus Cash Management 4,619,604 891,476 272,620 2,467 — (1,816,163 ) Dreyfus Government Cash Management 3,384,102 563,018 167,263 2,467 18,302 (2,714,190 ) Dreyfus Government Prime Cash Management 694,190 261,526 49,052 2,467 17,036 (787,256 ) Dreyfus Treasury & Agency Cash Management 3,414,133 821,435 178,171 2,467 9,963 (3,441,752 ) Dreyfus Treasury Prime Cash Management 6,269,613 2,234,708 339,231 2,467 95,053 (7,842,680 ) Dreyfus Municipal Cash Management Plus 44,069 39,474 9,701 2,467 358 (80,473 ) Dreyfus New York Municipal Cash Management 66,871 56,065 10,645 2,467 520 (109,027 ) Dreyfus Tax Exempt Cash Management 367,757 98,134 38,106 2,467 833 (380,345 ) Dreyfus California AMT-Free Municipal Cash Management 80,745 60,040 17,498 2,467 155 (135,868 ) Dreyfus New York AMT-Free Municipal Cash Management 21,712 11,465 5,198 2,467 412 (42,655 ) 80 ing a common investment adviser (or affiliated investment adviser), common Trustees and/or common officers, complies with Rule 17a-7 under the Act. Table 10 summarizes the amounts of purchases and sales of securities engaged in by each relevant fund pursuant to Rule 17a-7 under the Act during the period ended January 31, 2015. NOTE 4—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the funds’ financial statements. Table 10—Affiliated Portfolio Holdings Transactions Purchases ($) Sales ($) Dreyfus Municipal Cash Management Plus 222,640,000 211,010,000 Dreyfus New York Municipal Cash Management 367,615,000 352,445,000 Dreyfus Tax Exempt Cash Management 662,075,000 855,860,000 Dreyfus California AMT—Free Municipal Cash Management 195,315,000 109,100,000 Dreyfus New York AMT—Free Municipal Cash Management 59,580,000 50,770,000 The Funds 81 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Dreyfus New York AMT-Free Municipal Cash Management We have audited the accompanying statements of assets and liabilities, including the statements of investments, of Dreyfus Cash Management, Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (the “Funds”) as of January 31, 2015, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of January 31, 2015 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Funds at January 31, 2015, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York March 26, 2015 82 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, Dreyfus Tax Exempt Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management hereby make the following designations regarding the dividends paid from investment income-net during the fiscal year ended January 31, 2015: — all the dividends paid from investment income-net are “exempt-interest dividends” (not generally subject to regular federal income taxes), except $13,090 of Dreyfus Tax Exempt Cash Management’s exempt-interest dividends that are being designated as an ordinary income distribution and $112,158 that is being designated as a long-term capital gain distribution for reporting purposes. — for individuals who are residents of New York, “exempt-interest dividends” paid by Dreyfus New York Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are also not subject to New York state and New York city personal income tax. — for individuals who are residents of California, “exempt-interest dividends” paid by Dreyfus California AMT-Free Municipal Cash Management are also not subject to California personal income tax. For state individual income tax purposes, Dreyfus Government Prime Cash Management and Dreyfus Treasury Prime Cash Management hereby report the following percentage of ordinary dividends paid during the fiscal year ended January 31, 2015 as attributable to interest income from direct obligations of the United States. Such dividends are currently exempt from taxation for income tax purposes in most states, including New York, Connecticut, California and the District of Columbia: Dreyfus Government Prime Cash Management 100 % Dreyfus Treasury Prime Cash Management 100 % The funds below report the following percentage of ordinary income dividends paid during the fiscal year ended January 31, 2015 as qualifying interest-related dividends: Dreyfus Cash Management 89.25 % Dreyfus Government Cash Management 100 % Dreyfus Government Prime Cash Management 100 % Dreyfus Treasury & Agency Cash Management 100 % Dreyfus Treasury Prime Cash Management 100 % The Funds 83 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2014) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 63 ————— Nathan Leventhal (71) Board Member (2014) Principal Occupation During Past 5Years: • President Emeritus of Lincoln Center for the Performing Arts (2001-present) • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 Robin A. Melvin (51) Board Member (2010) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2010) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2007) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 84 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the funds as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (1991) Principal Occupation During Past 5Years: • Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the funds as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Whitney I. Gerard, Emeritus Board Member Philip L.Toia, Emeritus Board Member The Funds 85 OFFICERS OF THE FUND (Unaudited) 86 The Funds 87 For More Information Ticker Symbols: Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management DICXX DVCXX DACXX DPCXX DMCXX Dreyfus Government Cash Management DGCXX DGVXX DAGXX DPGXX DGMXX Dreyfus Government Prime Cash Management DIPXX DVPXX DAPXX DGPXX DRPXX Dreyfus Treasury & Agency Cash Management DTRXX DTVXX DTAXX DTPXX DSRXX DTSXX DYAXX DYPXX Dreyfus Treasury Prime Cash Management DIRXX DVRXX DARXX DPRXX DSAXX Dreyfus Municipal Cash Management Plus DIMXX DVMXX DAMXX DMPXX DRAXX Dreyfus New York Municipal Cash Management DIYXX DVYXX DAYXX DPYXX Dreyfus Tax Exempt Cash Management DEIXX DEVXX DEAXX DEPXX Dreyfus California AMT-Free Municipal Cash Management DIIXX DAIXX DFAXX DFPXX Dreyfus New York AMT-Free Municipal Cash Management DYIXX DYVXX DDVXX DLCXX Telephone Call your Dreyfus Investments representative or 1-800-346-3621 E-mail Access Dreyfus Investments at www.dreyfus.com. You can obtain product information and E-mail requests for information or literature. Mail Dreyfus Investments, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Each fund will disclose daily, on www.dreyfus.com, the complete schedule of each fund’s holdings as of the end of the previous business day.The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. Each fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. Each fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how each fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were in $32,226 in 2014 and $33,031 in 2015. (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2014 and $6,120 in 2015. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were in $3,397 in 2014 and $2,957 in 2015. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $8 in 2014 and $175 in 2015. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2014 and $0 in 2015. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $51,723,391 in 2014 and $23,615,846 in 2015. Auditor Independence. The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL CASH MANAGEMENT PLUS By: /s/ Bradley J.
